[exhibit102amendment001.jpg]
EXHIBIT 10.2 – EXECUTION VERSION AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT AMENDMENT NO. 1 dated as of May 7, 2020 (this “Amendment”) to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 15, 2017 (the
“Credit Agreement”), among LABORATORY CORPORATION OF AMERICA HOLDINGS, a
Delaware corporation (the “Borrower”), the LENDERS party hereto and BANK OF
AMERICA, N.A., as Administrative Agent. W I T N E S S E T H : WHEREAS, the
Borrower has requested that the Credit Agreement be amended as set forth herein;
and WHEREAS, the Administrative Agent and the Required Lenders executing this
Amendment as a Lender are willing to amend the Credit Agreement on the terms set
forth herein; NOW, THEREFORE, in consideration of the premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows: Section 1. Defined
Terms; References. Unless otherwise specifically defined herein, each term used
herein that is defined in the Credit Agreement has the meaning assigned to such
term in the Credit Agreement. Section 2. Amendments. Each of the parties hereto
agrees that, effective on the Amendment Effective Date (as defined below), the
Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth on the pages of the
Credit Agreement attached as Exhibit A hereto. Section 3. Representations and
Warranties. The Borrower represents and warrants as to itself and its
Subsidiaries to the other parties hereto that: (a) the execution, delivery and
performance of this Amendment are within the Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action; (b) this Amendment has been duly executed and delivered by
the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and 1



--------------------------------------------------------------------------------



 
[exhibit102amendment002.jpg]
(c) the representations and warranties contained in the Credit Agreement and any
other Loan Document are true and correct in all material respects (other than
any such representation and warranty that is already qualified by materiality or
“Material Adverse Effect” in the text thereof, in which case such representation
and warranty shall be true in all respects) on and as of the date hereof, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date. Section 4.
Effectiveness. This Amendment shall become effective as of the first date on
which the following conditions precedent have been satisfied (or waived in
accordance with Section 10.01 of the Credit Agreement) (the “Amendment Effective
Date”): (a) the Administrative Agent (or its counsel) shall have received from
the Borrower, the Required Lenders and the Administrative Agent either (i) a
counterpart of this Amendment signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
.pdf or facsimile transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of this Amendment; (b) the
Administrative Agent (or its counsel) shall have received a certificate, dated
the Amendment Effective Date and signed by the President and Chief Executive
Officer, a Vice President or a Financial Officer of the Borrower, confirming (i)
the accuracy of the representations and warranties set forth in Section 3 of
this Amendment and (ii) the absence of any Default or Event of Default; (c) all
fees and out-of-pocket expenses of the Administrative Agent and its applicable
Affiliates required to be paid on or before the Amendment Effective Date
pursuant to (i) Section 10.04 of the Credit Agreement and (ii) that certain Fee
Letter, dated as of the date hereof, between the Borrower and BofA Securities,
Inc., shall have been paid; and (d) the Borrower shall have paid all reasonable
and documented out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced at least three (3) days prior to the
Amendment Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the Amendment
Effective Date (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
Section 5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to the
conflicts of law principles thereto and to the extent that such principles would
direct a matter to another jurisdiction. [Signature Pages Follow] 2



--------------------------------------------------------------------------------



 
[exhibit102amendment003.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written. LABORATORY CORPORATION OF AMERICA
HOLDINGS, a Delaware corporation By: /s/ Glenn A. Eisenberg Name: Glenn A.
Eisenberg Title: Executive Vice President, Chief Financial Officer and Treasurer
[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment004.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: /s/ Aamir Saleem Name: Aamir
Saleem Title: Vice President [Signature Page to Amendment No. 1 to Second
Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment005.jpg]
BANK OF AMERICA, N.A., as a Lender By: /s/ Joseph L. Corah Name: Joseph L. Corah
Title: Director [Signature Page to Amendment No. 1 to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment006.jpg]
WELLS FARGO BANK, N.A., as a Lender By: /s/ Darin Mullis Name: Darin Mullis
Title: Managing Director [Signature Page to Amendment No. 1 to Second Amended
and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment007.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By: /s/ Lingzi Huang Name:
Lingzi Huang Title: Authorized Signatory By: /s/ Brady Bingham Name: Brady
Bingham Title: Authorized Signatory [Signature Page to Amendment No. 1 to Second
Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment008.jpg]
TD BANK, N.A., as a Lender By: /s/ Alan Garson Name: Alan Garson Title: Senior
Vice President [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment009.jpg]
MUFG BANK, LTD. (f.k.a. THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a Lender By:
/s/ Jack Lonker Name: Jack Lonker Title: Director [Signature Page to Amendment
No. 1 to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment010.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Maria Massimino Name: Maria
Massimino Title: Vice President [Signature Page to Amendment No. 1 to Second
Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment011.jpg]
PNC BANK, N.A., as a Lender By: /s/ Matthew O. Burge Name: Matthew O. Burge
Title: Senior Vice President [Signature Page to Amendment No. 1 to Second
Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment012.jpg]
BARCLAYS BANK PLC, as a Lender By: /s/ Edward Pan Name: Edward Pan Title:
Associate [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment013.jpg]
KeyBank National Association, as a Lender By: /s/ Thomas A. Crandell Name:
Thomas A. Crandell Title: Senior Vice President [Signature Page to Amendment No.
1 to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment014.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Antje Focke Name: Antje Focke
Title: Executive Director [Signature Page to Amendment No. 1 to Second Amended
and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment015.jpg]
FIFTH THIRD BANK, National Association, as a Lender By: /s/ Tamara Dowd Name:
Tamara Dowd Title: Director [Signature Page to Amendment No. 1 to Second Amended
and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment016.jpg]
THE BANK OF NEW YORK MELLON, as a Lender By: /s/ Clifford A. Mull Name: Clifford
A. Mull Title: Director [Signature Page to Amendment No. 1 to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment017.jpg]
Truist Bank, formerly known as Branch Banking and Trust Company, as a Lender By:
/s/ Max N Greer III Name: Max N Greer III Title: Senior Vice President
[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment018.jpg]
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By: /s/ Gordon Yip
Name: Gordon Yip Title: Director By: /s/ Jill Wong Name: Jill Wong Title:
Director [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment019.jpg]
Goldman Sachs Bank USA, as a Lender By: /s/ Jamie Minieri Name: Jamie Minieri
Title: Authorized Signatory [Signature Page to Amendment No. 1 to Second Amended
and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment020.jpg]
CITIBANK, N.A., as a Lender By: /s/ Michael S. Chen Name: Michael S. Chen Title:
Director [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment021.jpg]
Citizens Bank, N.A., as a Lender By: /s/ Mark Guyeski Name: Mark Guyeski Title:
Vice President [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit102amendment022.jpg]
Exhibit A [Attached.]



--------------------------------------------------------------------------------



 
[exhibit102amendment023.jpg]
EXHIBIT A Conformed through Amendment No. 1 to Second Amended and Restated
Credit Agreement, dated as of May 7, 2020 SECOND AMENDED AND RESTATED CREDIT
AGREEMENT Dated as of September 15, 2017 (Originally dated as of December 21,
2011, amended and restated as of December 19, 2014, and further amended as of
July 13, 2016), further amended and restated as of September 15, 2017 and
further amended as of May 7, 2020) among LABORATORY CORPORATION OF AMERICA
HOLDINGS, as the Borrower, BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agent and L/C Issuer, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, TD
BANK, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., U.S. BANK NATIONAL
ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION, BARCLAYS BANK PLC, KEYBANK NATIONAL
ASSOCIATION and JPMORGAN CHASE BANK, N.A., as Documentation Agents and THE OTHER
LENDERS PARTY HERETO MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED BofA
SECURITIES, INC. and WELLS FARGO SECURITIES, LLC as Joint Lead Arrangers and
Joint Book Managers



--------------------------------------------------------------------------------



 
[exhibit102amendment024.jpg]
TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined
Terms. 1 1.02 Other Interpretive Provisions. 2123 1.03 Accounting Terms. 2223
1.04 Rounding. 2224 1.05 Times of Day. 2224 1.06 Letter of Credit Amounts. 2224
1.07 Divisions. 25 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 2325 2.01
Commitments. 2325 2.02 Borrowings, Conversions and Continuations of Loans. 2325
2.03 Letters of Credit. 2528 2.04 Swing Line Loans. 3337 2.05 Prepayments. 3539
2.06 Termination or Reduction of Aggregate Revolving Commitments. 3640 2.07
Repayment of Loans. 3741 2.08 Interest. 3741 2.09 Fees. 3842 2.10 Computation of
Interest and Fees. 3842 2.11 Evidence of Debt. 3942 2.12 Payments Generally;
Administrative Agent’s Clawback. 3943 2.13 Sharing of Payments by Lenders. 4145
2.14 Cash Collateral. 4145 2.15 Defaulting Lenders. 4246 2.16 Certain Permitted
Amendments. 4448 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 4549 3.01
Taxes. 4549 3.02 Illegality. 4953 3.03 Inability to Determine Rates. 4954 3.04
Increased Costs. 5054 3.05 Compensation for Losses. 5155 3.06 Mitigation
Obligations; Replacement of Lenders. 5256 3.07 Survival. 5256 ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 5256 4.01 Conditions to Effectiveness.
5256 4.02 Conditions to all Credit Extensions. 5458 ARTICLE V REPRESENTATIONS
AND WARRANTIES 5559 5.01 Organization; Powers. 5559 5.02 Authorization. 5559
5.03 Enforceability. 5660 5.04 Governmental Approvals. 5660 5.05 Financial
Statements. 5660 5.06 No Material Adverse Change. 5660 5.07 [Reserved]. 5660
5.08 Litigation; Compliance with Laws. 5661 5.09 Federal Reserve Regulations.
5761 i



--------------------------------------------------------------------------------



 
[exhibit102amendment025.jpg]
5.10 Investment Company Act. 5761 5.11 Use of Proceeds. 5761 5.12 Tax Returns.
5761 5.13 No Material Misstatements. 5762 5.14 Employee Benefit Plans. 5862 5.15
Environmental Matters. 5862 5.16 Senior Indebtedness. 5862 5.17 No Default. 5862
5.18 OFAC. 5862 5.19 Anti-Corruption Laws and Sanctions. 5863 5.20 EEA Financial
Institutions. 5863 ARTICLE VI AFFIRMATIVE COVENANTS 5963 6.01 Existence;
Businesses and Properties; Compliance with Laws. 5963 6.02 Insurance. 5963 6.03
Obligations and Taxes. 5963 6.04 Financial Statements, Reports, etc. 5964 6.05
Litigation and Other Notices. 6165 6.06 Maintaining Records; Access to
Properties and Inspections 6166 6.07 Use of Proceeds 6266 6.08 Anti-Corruption
Laws and Sanctions 6266 ARTICLE VII NEGATIVE COVENANTS 6266 7.01 Subsidiary
Indebtedness 6266 7.02 Liens 6367 7.03 Mergers, Consolidations and Sales of
Assets 6469 7.04 Business of Borrower and Subsidiaries 6569 7.05 Maximum
Leverage Ratio 6569 7.06 Organization Documents 6570 7.07 Sanctions 6570 7.08
Anti-Corruption Laws. 6570 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 6670 8.01
Events of Default. 6670 8.02 Remedies Upon Event of Default. 6772 8.03
Application of Funds. 6872 ARTICLE IX ADMINISTRATIVE AGENT 6973 9.01 Appointment
and Authority. 6973 9.02 Rights as a Lender. 6974 9.03 Exculpatory Provisions.
6974 9.04 Reliance by Administrative Agent. 7075 9.05 Delegation of Duties. 7075
9.06 Resignation of Administrative Agent. 7075 9.07 Non-Reliance on
Administrative Agent and Other Lenders. 7276 9.08 No Other Duties; Etc. 7277
9.09 Administrative Agent May File Proofs of Claim. 7277 ARTICLE X MISCELLANEOUS
7377 10.01 Amendments, Etc. 7377 10.02 Notices and Other Communications;
Facsimile Copies. 7579 10.03 No Waiver; Cumulative Remedies; Enforcement. 7781
10.04 Expenses; Indemnity; and Damage Waiver. 7782 10.05 Payments Set Aside.
7984 10.06 Successors and Assigns. 7984 ii



--------------------------------------------------------------------------------



 
[exhibit102amendment026.jpg]
10.07 Treatment of Certain Information; Confidentiality. 8489 10.08 Set-off.
8590 10.09 Interest Rate Limitation. 8590 10.10 Counterparts; Integration;
Effectiveness. 8591 10.11 Survival of Representations and Warranties. 8691 10.12
Severability. 8691 10.13 Replacement of Lenders. 8691 10.14 Governing Law;
Jurisdiction; Etc. 8792 10.15 Waiver of Right to Trial by Jury. 8893 10.16
Electronic Execution of Assignments and Certain Other Documents. 8893 10.17 USA
PATRIOT Act. 8994 10.18 No Advisory or Fiduciary Relationship. 8994 10.19 Lender
ERISA Representation. 8995 10.20 Acknowledgement and Consent to Bail-In of
EEAAffected Financial Institutions. 8996 10.21 Second Amendment and Restatement
of Existing Credit Agreement. 9096 10.22 Acknowledgement Regarding Any Supported
QFCs. 97 iii



--------------------------------------------------------------------------------



 
[exhibit102amendment027.jpg]
SCHEDULES 1.01 Existing Letters of Credit 2.01 Commitments and Applicable
Percentages 10.02 Certain Addresses for Notices EXHIBITS A Form of Loan Notice B
Form of Swing Line Loan Notice C Form of Revolving Note D Form of Swing Line
Note E Form of Compliance Certificate F Form of Assignment and Assumption G Form
of Lender Joinder Agreement H Form of Letter of Credit Report iv



--------------------------------------------------------------------------------



 
[exhibit102amendment028.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDED AND RESTATED
CREDIT AGREEMENT is entered into as of September 15, 2017 (originally dated as
of December 21, 2011, amended and restated as of December 19, 2014 and further
amended as of July 13, 2016) among LABORATORY CORPORATION OF AMERICA HOLDINGS, a
Delaware corporation (the “Borrower”), the Lenders (defined herein) and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. The
Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein. In consideration of the mutual covenants and
agreements herein contained, the parties hereto agree to amend and restate the
Existing Credit Agreement to read in its entirety as set forth below: ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below: “2020 Amendment”
means that certain Amendment No. 1 to Second Amended and Restated Credit
Agreement, dated as of May 7, 2020 (the “2020 Amendment Effective Date”), among
the Borrower, the Lenders party thereto and the Administrative Agent. “2020
Amendment Effective Date” has the meaning specified in the definition of “2020
Amendment”. “Accepting Lender” has the meaning specified in Section 2.16(a).
“Acquisition” means the acquisition by the Borrower or any Wholly Owned
Subsidiary of (i) all or substantially all of the assets of a Person or line of
business of such Person where the aggregate consideration (in whatever form)
payable by the Borrower or any Subsidiary is greater than or equal to 10% of the
consolidated assets of the Borrower and its Subsidiaries prior to giving effect
to such Acquisition, or (ii) all or substantially all of the Equity Interests of
a Person who, after giving effect to such Acquisition, constitutes a Material
Subsidiary. “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent. “Administrative Agent’s Office” means the Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 10.02 or
such other address or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.



--------------------------------------------------------------------------------



 
[exhibit102amendment029.jpg]
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Agent Parties” has the
meaning specified in Section 10.02(c). “Aggregate Revolving Commitments” means
the Revolving Commitments of all the Lenders. The aggregate principal amount of
the Aggregate Revolving Commitments in effect on the Second Amendment and
Restatement Effective Date is ONE BILLION DOLLARS ($1,000,000,000). “Agreement”
means this Second Amended and Restated Credit Agreement, as amended from time to
time. “Applicable Percentage” means with respect to any Lender at any time, the
percentage of the Aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time, subject to adjustment as provided in Section
2.15; provided that if the commitment of each Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable. “Applicable Rate” means with respect to Revolving Loans,
Swing Line Loans, Letters of Credit and the Facility Fee, the following
percentages per annum, based upon the Debt Rating as set forth below: Pricing
Debt Rating Applicable Rate Applicable Rate for Level for Eurodollar Rate
Applicable Rate S&P Moody’s Facility Fee Loans and Letter of for Credit Fee Base
Rate Loans I > A- A3 0.100% 0.775% 0% II = BBB+ Baa1 0.125% 0.875% 0% III = BBB
Baa2 0.150% 0.975% 0% IV = BBB- Baa3 0.175% 1.075% 0.075% V < BB+ Ba1 0.250%
1.250% 0.250% “Debt Rating” means, as of any date of determination, the rating
as determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s Index Debt; provided that (a) if each of the respective Debt Ratings
issued by the foregoing rating agencies falls within a different pricing level
listed above (the “Pricing Level”), then the Pricing Level shall be set based on
the higher of such Pricing Levels; provided, however, that if there is a split
in Debt Ratings of more than one level, the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (b) if the
Borrower has only one Debt Rating, the Pricing Level shall be set based upon the
Pricing Level one level lower than such Debt Rating; and (c) if the Borrower
does not have any Debt Rating, Pricing Level V shall apply. 2



--------------------------------------------------------------------------------



 
[exhibit102amendment030.jpg]
Initially, the Applicable Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to Section 4.01(f). Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating, shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. Notwithstanding the foregoing, if at any
time prior to the end of the Compliance Leverage Ratio Period a Compliance
Certificate setting forth a Leverage Ratio in excess of 4.50:1.00 is delivered
pursuant to Section 6.04(c), Pricing Level V shall apply commencing on the first
Business Day immediately following the date that such Compliance Certificate is
delivered and ending on the date a Compliance Certificate setting forth a
Leverage Ratio of less than or equal to 4.50:1.00 is delivered pursuant to
Section 6.04(c), at which time the Applicable Rate shall be determined based
upon the Debt Ratings in accordance with the foregoing provisions of this
definition. “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender. “Assignee Group” means two or
more Eligible Assignees that are Affiliates of one another or two or more
Approved Funds managed by the same investment advisor. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Synthetic
Lease of any Person, the capitalized amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease Obligation and (b) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
as reasonably determined by the Borrower in good faith. “Audited Financial
Statements” means the audited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2016, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto, audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP. “Auto-Extension Letter of Credit”
has the meaning specified in Section 2.03(b)(iii). “Availability Period” means,
with respect to the Revolving Commitments, the period from and including the
Second Amendment and Restatement Effective Date to the earliest of (a) for each
Lender, the Maturity Date with respect to such Lender’s Commitment, (b) the date
of termination of the Aggregate Revolving Commitments pursuant to Section 2.06,
and (c) the date of termination of the commitment of each Lender to make Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02. 3



--------------------------------------------------------------------------------



 
[exhibit102amendment031.jpg]
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution. “Bail-In Legislation” means, (a) with respect
to any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law, rule, regulation or requirement for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule., and (b) with
respect to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as
amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings). “Bank of
America” means Bank of America, N.A. and its successors. “Base Rate” means for
any day a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus 0.50%, (b) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate” and
(c) the Eurodollar Rate plus 1.00%; provided that if the Base Rate would
otherwise be less than 0.00% the Base Rate shall be deemed to be 0.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change. “Base Rate Loan” means a Loan that bears interest based on the Base
Rate. “Beneficial Ownership Regulation” means 31 C.F. R. §1020.230. “Benefit
Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code
or (c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”. “BofA Securities” means
BofA Securities, Inc., in its capacity as joint lead arranger and joint book
manager, and its successors and assigns. “Borrower” has the meaning specified in
the introductory paragraph hereto. “Borrower Materials” has the meaning
specified in Section 6.04. “Borrowing” means each of the following: (a) a
borrowing of Swing Line Loans pursuant to Section 2.04 and (b) a borrowing
consisting of simultaneous Loans of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01. “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the Laws of,
or are in fact closed in, the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
that is also a London Banking Day. 4



--------------------------------------------------------------------------------



 
[exhibit102amendment032.jpg]
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Administrative Agent, L/C
Issuer or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Change in Law” means the occurrence, after
the date of this Agreement, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided, that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change in Control” means the occurrence of any of the
following events: (a) any person or group (within the meaning of Rule 13d-5 of
the Securities Exchange Act of 1934 as in effect on the date hereof) shall own
directly or indirectly, beneficially or of record, Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower or (b) a majority of the seats
(other than vacant seats) on the board of directors of the Borrower shall at any
time cease to be occupied by persons (i) who were members of the board of
directors on the Second Amendment and Restatement Effective Date, (ii) who were
nominated or elected to the board of directors, or whose nomination or election
was approved, by individuals referred to in clause (i) constituting at the time
of such election, nomination or approval at least a majority of the members of
the board of directors or (iii) who were nominated or elected to the board of
directors, or whose nomination or election was approved, by individuals referred
to in clauses (i) and (ii) above constituting at the time of such election,
nomination or approval at least a majority of the board of directors.
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E. “Compliance Leverage Ratio Period” has the meaning specified in
Section 7.05(b). 5



--------------------------------------------------------------------------------



 
[exhibit102amendment033.jpg]
“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Borrower dated August 2017. “Consenting Lender” has the
meaning specified in Section 10.21. “Consolidated EBITDA” means, for any period
for the Borrower and its Subsidiaries on a consolidated basis, Consolidated Net
Income for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) consolidated
interest expense net of interest income for such period, (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period and (iv) any extraordinary charges
and all non-cash write-offs and write-downs of amortizable and depreciable items
for such period, and minus (b) without duplication, to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
non-cash items of income for such period, all as determined in accordance with
GAAP. “Consolidated Net Income” means, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP. “Consolidated Net Worth” means, as of any date of
determination, consolidated shareholders' equity of the Borrower and its
Subsidiaries as of that date determined in accordance with GAAP. “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 5% or more of
the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent. “Covered Party” has the meaning
specified in Section 10.22(a). “Credit Extension” means each of the following:
(a) a Borrowing and (b) an L/C Credit Extension. “Debtor Relief Laws” means the
Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally. “Debt
Rating” has the meaning set forth in the definition of “Applicable Rate.”
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default. “Default Rate” means (a) when used with respect to Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii)
2% per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in
each case to the fullest extent permitted by applicable 6



--------------------------------------------------------------------------------



 
[exhibit102amendment034.jpg]
Laws and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum. “Defaulting Lender” means, subject to
Section 2.15(b), any Lender that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three (3) Business Days
of the date required to be funded by it hereunder, unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in writing or public statement) cannot be satisfied), (c) has failed,
within three (3) Business Days after written request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent or the
Borrower that it will comply with its funding obligations; provided that any
such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent in a manner reasonably
satisfactory to the Administrative Agent or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided, that, a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interests in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(b)) as of the date established therefor by the Administrative Agent in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the L/C Issuer, the Swing Line Lender and
each other Lender promptly following such determination. “Designated
Jurisdiction” means any country or territory to the extent that such country or
territory itself is the subject of any Sanctions (as of the Second Amendment and
Restatement Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Subsidiary (including the Equity Interests of any Material
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith where either (i) the aggregate consideration (in whatever
form) received by the Borrower or any Subsidiary is greater than or equal to 10%
of the consolidated assets of the Borrower and its Subsidiaries prior to giving
effect to such disposition or (ii) such disposition constitutes the sale,
assignment, transfer or disposal of all or substantially all of the Equity
Interests of a Subsidiary who, 7



--------------------------------------------------------------------------------



 
[exhibit102amendment035.jpg]
prior to giving effect to such disposition, constitutes a Material Subsidiary,
but excluding (a) the sale, lease, license, transfer or other disposition of
inventory in the ordinary course of business; (b) the sale, lease, license,
transfer or other disposition in the ordinary course of business of surplus,
obsolete or worn out property no longer used or useful in the conduct of
business of the Borrower and its Subsidiaries; (c) any sale, lease, license,
transfer or other disposition of property to the Borrower or any Subsidiary; and
(d) any Involuntary Disposition. “Dollar” and “$” mean lawful money of the
United States. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Electronic
Signature” has the meaning specified in Section 10.16. “Eligible Assignee” means
any Person that meets the requirements to be an assignee under Section 10.06(b)
(subject to such consents, if any, as may be required under Section
10.06(b)(ii)). “Environmental Laws” means all Laws, rules, regulations, codes,
ordinances, orders, decrees, judgments or injunctions issued, promulgated or
entered into by any Governmental Authority, relating to the environment, the
preservation or reclamation of natural resources, the management or release of
Hazardous Materials or to the effect of the environment on human health and
safety. “Environmental Liability” means liabilities, obligations, claims,
actions, suits, judgments or orders under or relating to any Environmental Law
for any damages, injunctive relief, losses, fines, penalties, fees, expenses
(including fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
action to address the on- or off-site presence, release of, or exposure to,
Hazardous Materials, (b) permitting and licensing, governmental administrative
oversight and financial assurance requirements, (c) any personal injury
(including death), any property damage (real or personal) or natural resource
damage and (d) the violation of any Environmental Law. “Equity Interests” means,
with respect to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting 8



--------------------------------------------------------------------------------



 
[exhibit102amendment036.jpg]
or nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination; provided that the
Subordinated Notes are deemed not to constitute Equity Interests. “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended from time to
time, and the rules and regulations promulgated thereunder. “ERISA Affiliate”
means any trade or business (whether or not incorporated) that, together with
the Borrower, is treated as a single employer under Section 414(b) or (c) of the
Internal Revenue Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Internal Revenue Code, is treated as a single employer under
Section 414 of the Internal Revenue Code. “ERISA Event” means (a) any
“reportable event”, as defined in Section 4043 of ERISA or the regulations
issued thereunder, with respect to a Plan (other than an event for which the
30-day notice period is waived), (b) prior to the effectiveness of the
applicable provisions of the Pension Act, the existence with respect to any Plan
of an “accumulated funding deficiency” (as defined in Section 412 of the
Internal Revenue Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Internal Revenue Code or Section 302 of ERISA) applicable to such
Plan, in each case whether or not waived, (c) the filing pursuant to, prior to
the effectiveness of the applicable provisions of the Pension Act, Section
412(d) of the Internal Revenue Code or Section 303(d) of ERISA or, on and after
the effectiveness of the applicable provisions of the Pension Act, Section
412(c) of the Internal Revenue Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) on and after the effectiveness of the applicable provisions of the
Pension Act, a determination that any Plan is, or is expected to be, in “at-
risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Internal Revenue Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) prior to the
effectiveness of the applicable provisions of the Pension Act, the adoption of
any amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Internal Revenue Code or Section 307 of ERISA, (h) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, on and after the
effectiveness of the applicable provisions of the Pension Act, in endangered or
critical status, within the meaning of Section 305 of ERISA; or (i) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Internal Revenue Code) or with respect to which the Borrower
or any such Subsidiary could otherwise be liable. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time.
“Eurodollar Base Rate” means: 9



--------------------------------------------------------------------------------



 
[exhibit102amendment037.jpg]
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the ICE Benchmark Association LIBOR Rate (“ICE LIBOR”), as
published by Bloomberg (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and (b) for any interest rate calculation with respect to a Base Rate
Loan on any date, the rate per annum equal to (i) ICE LIBOR, as published by
Bloomberg (or such other commercially available source providing quotations of
ICE LIBOR as may be designated by the Administrative Agent from time to time),
at approximately 11:00 a.m. London time determined two Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
a term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination. “Eurodollar Rate” means (a) for any Interest Period with respect
to any Eurodollar Rate Loan, a rate per annum determined by the Administrative
Agent to be equal to the quotient obtained by dividing (i) the Eurodollar Base
Rate for such Eurodollar Rate Loan for such Interest Period by (ii) one minus
the Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such
Interest Period and (b) for any day with respect to any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, a rate per annum determined by
the Administrative Agent to be equal to the quotient obtained by dividing (i)
the Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus
the Eurodollar Reserve Percentage for such Base Rate Loan for such day; provided
that if the Eurodollar Rate determined in accordance with any of the foregoing
shall be less than zero, the Eurodollar Rate shall be deemed to be zero for all
purposes of this Agreement. “Eurodollar Rate Loan” means a Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage. “Event of Default” has the
meaning specified in Section 8.01. 10



--------------------------------------------------------------------------------



 
[exhibit102amendment038.jpg]
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), franchise taxes imposed on it (in
lieu of net income taxes) and capital Taxes other than capital Taxes resulting
from a Change in Law, in each case, (i) by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed by the United States or any similar
Tax imposed by any other jurisdiction in which the Borrower is located that are
Other Connection Taxes, (c) any backup withholding Tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 3.01(a)(ii) or (c) and (e) any U.S.
federal withholding Taxes imposed under FATCA. “Existing Credit Agreement” means
that certain Amended and Restated Credit Agreement dated as of December 19, 2014
(originally dated as of December 21, 2011), among the Borrower, the lenders
party thereto and Bank of America, N.A., as agent, as amended by that certain
Amendment No. 1 to Amended and Restated Credit Agreement dated of July 13, 2016,
and as otherwise amended or modified from time to time prior to the Second
Amendment and Restatement Effective Date. “Existing Letters of Credit” means the
letters of credit described by date of issuance, letter of credit number,
undrawn amount, name of beneficiary and date of expiry on Schedule 1.01.
“Facilities Fee Letter” means the letter agreement, dated as of August 21, 2017
among the Borrower, Bank of America, MLPFSMerrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Bank and WFS. “Facility Fee” has the meaning specified
in Section 2.09(a). “FATCA” means Sections 1471 through 1474 of the Internal
Revenue Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code. “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative 11



--------------------------------------------------------------------------------



 
[exhibit102amendment039.jpg]
Agent; provided further that if the Federal Funds Rate would otherwise be less
than 0.00%, the Federal Funds Rate shall be deemed to be 0.00%. “Foreign Lender”
means any Lender that is organized under the Laws of a jurisdiction other than
that in which the Borrower is resident for tax purposes (including such a Lender
when acting in the capacity of the L/C Issuer). For purposes of this definition,
the United States, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction. “FRB” means the Board of Governors
of the Federal Reserve System of the United States. “Fronting Exposure” means,
at any time there is a Defaulting Lender, (a) with respect to the L/C Issuer,
such Defaulting Lender’s Applicable Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of the
participation in any Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof. “Fund” means
any Person (other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities. “GAAP” means
generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, consistently applied and as in effect
from time to time. “Governmental Authority” means the government of the United
States or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra- national bodies such as the European Union or
the European Central Bank). “Guarantee” of or by any Person (the “guarantor”)
means any obligation, contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment of such Indebtedness or other obligation, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. 12



--------------------------------------------------------------------------------



 
[exhibit102amendment040.jpg]
“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any law relating to the
environment. “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“Honor Date” has the meaning set forth in Section 2.03(c)(i). “Increase
Effective Date” has the meaning set forth in Section 2.03(l)(iii).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (j)
all obligations of such Person to make contingent cash payments in respect of
any acquisition, to the extent such obligations are or are required to be shown
as liabilities on the balance sheet of such Person in accordance with GAAP and
(k) Attributable Indebtedness of Securitization Transactions and Synthetic
Leases. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. “Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b). “Index Debt” means
the senior, unsecured, non-credit enhanced, long-term indebtedness for borrowed
money of the Borrower. “Information” has the meaning specified in Section 10.07.
“Initial L/C Issuer” means each of Bank of America and Wells Fargo and their
successors and assigns, each in its capacity as issuer of Letters of Credit
hereunder. “Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a 13



--------------------------------------------------------------------------------



 
[exhibit102amendment041.jpg]
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date. “Interest Period” means, as to each Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
converted to or continued as a Eurodollar Rate Loan and ending on the date one,
two, three or six months (and, if agreed to by all Lenders, twelve months)
thereafter, as selected by the Borrower in its Loan Notice; provided that: (a)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period with respect to any Revolving Loan
that begins before any Maturity Date for any Lender shall end after such
Maturity Date. “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended. “Internal Revenue Service” means the United States Internal Revenue
Service. “Involuntary Disposition” means any loss of, damage to or destruction
of, or any condemnation or other taking for public use of, any property of the
Borrower or any of its Subsidiaries where the value of the property subject to
such loss, damage, destruction or condemnation is greater than or equal to 10%
of the consolidated assets of the Borrower and its Subsidiaries prior to giving
effect to such disposition. “ISP” means, with respect to any Letter of Credit,
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance). “Issuer Documents” means with respect to
any Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the L/C Issuer and the Borrower (or any
Subsidiary) or in favor of the L/C Issuer and relating to any such Letter of
Credit. “Joint Lead Arrangers” means MLPFSBofA Securities and WFS. “Laws” means,
collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law. 14



--------------------------------------------------------------------------------



 
[exhibit102amendment042.jpg]
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. “L/C Credit Extension” means, with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the increase of the amount thereof. “L/C Fronting Sublimit”
means (i) with respect to the each Initial L/C Issuer, $75,000,000 (or such
greater amount as shall be agreed in writing from time to time by such Initial
L/C Issuer) and (ii) with respect to any other L/C Issuer, the amount agreed in
writing by such L/C Issuer and the Borrower, subject in each case to any
increase pursuant to Section 2.03(l). “L/C Issuer” means, individually or
collectively, as applicable, each Initial L/C Issuer, and any other Lender
appointed by the Borrower and approved by the Administrative Agent (as long as
such Lender so appointed agrees in its sole discretion in writing to act as such
in accordance with this Agreement). “L/C Obligations” means, as at any date of
determination, the aggregate amount available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. “Lenders” means each of the Persons identified
as a “Lender” on the signature pages hereto, each Person joining as a Lender
pursuant to Section 2.02(f) and their successors and assigns and, as the context
requires, includes the Swing Line Lender. “Lending Office” means, as to any
Lender, the office or offices of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent. “Letter of
Credit” means (a) any letter of credit issued hereunder and (b) any Existing
Letter of Credit. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit; provided, however, that any commercial Letter of
Credit issued hereunder shall provide solely for cash payment upon presentation
of a sight draft. “Letter of Credit Application” means an application and
agreement for the issuance or amendment of a letter of credit in the form from
time to time in use by the L/C Issuer. “Letter of Credit Expiration Date” means
the day that is five (5) Business Days prior to the Maturity Date then in effect
(or, if such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h). 15



--------------------------------------------------------------------------------



 
[exhibit102amendment043.jpg]
“Letter of Credit Report” means a report substantially in the form of Exhibit H.
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $150,000,000, as such amount may be
increased pursuant to Section 2.03(l). The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments. “Leverage Holiday”
has the meaning specified in Section 7.05(a). “Leverage Ratio” means, on any
date, the ratio of Total Debt on such date to Consolidated EBITDA for the period
of four consecutive fiscal quarters most recently ended on or prior to such
date. “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset or
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan or Swing Line Loan. “Loan Documents”
means this Agreement, the 2020 Amendment, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement and the Facilities Fee Letter.
“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, one or more Accepting Lenders and the Administrative Agent.
“Loan Modification Offer” has the meaning specified in Section 2.16(a). “Loan
Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans, in
each case pursuant to Section 2.02(a), which shall be substantially in the form
of Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower. “London Banking Day” means any
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market. “Maintenance Leverage Ratio” has the
meaning specified in Section 7.05(a). “Margin Stock” shall have the meaning
assigned to such term in Regulation U issued by the FRB. “Material Adverse
Effect” means a materially adverse effect on the financial condition, results of
operations or business of the Borrower and the Subsidiaries, taken as a whole.;
provided, that during the period from the 2020 Amendment Effective Date through
and including March 31, 2021, the impacts of the Coronavirus Disease 2019
(“COVID-19”), the declaration on March 13, 2020 of the national emergency
relating to COVID-19, and related legislative, regulatory and execution actions
on the 16



--------------------------------------------------------------------------------



 
[exhibit102amendment044.jpg]
financial conditions, results of operations or business of the Borrower and the
Subsidiaries will be disregarded from any determination of “Material Adverse
Effect”. “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of any Hedging Agreement, of the
Borrower or any of the Subsidiaries in a principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Material Subsidiary” means and includes, at any time, any Subsidiary, except
Subsidiaries which, if aggregated and considered as a single Subsidiary, would
not meet the definition of a “significant subsidiary” contained as of the date
hereof in Regulation S-X of the Securities and Exchange Commission. “Maturity
Date” means (i) with respect to any Lender that has not extended the Maturity
Date of its Commitment pursuant to Section 2.16, the Original Maturity Date and
(ii) with respect to any tranche of Loans extended pursuant to a Loan
Modification Offer, the final maturity date as specified in the applicable Loan
Modification Offer accepted by the respective Accepting Lenders; provided, in
each case, that if such day is not a Business Day, the applicable Maturity Date
shall be the Business Day immediately preceding such day. “Maximum Leverage
Ratio” has the meaning specified in Section 7.05. “Maximum Rate” has the meaning
specified in Section 10.09. “MLPFS” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as joint lead arranger and joint book manager, and
its successors and assigns. “Moody’s” means Moody’s Investors Service, Inc. and
any successor thereto. “Multiemployer Plan” means a multiemployer plan as
defined in Section 4001(a)(3) of ERISA. “Non-Accepting Lender” has the meaning
specified in Section 2.16(a). “Non-Consenting Lender” has the meaning specified
in Section 10.13. “Non-Extension Notice Date” has the meaning specified in
Section 2.03(b)(iii). “Note” or “Notes” means the Revolving Notes and/or the
Swing Line Note, individually or collectively, as appropriate. “Obligations”
means all advances to, and debts, liabilities, obligations, covenants and duties
of, the Borrower arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. 17



--------------------------------------------------------------------------------



 
[exhibit102amendment045.jpg]
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury. “Organization Documents” means, (a) with respect to
any corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Original Maturity Date” means the date that is the
fifth anniversary of the Second Amendment and Restatement Effective Date. “Other
Connection Taxes” means, with respect to any recipient of a payment hereunder,
Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document). “Other Taxes” means all present or future stamp or documentary Taxes
or any other excise or property Taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13). “Outstanding Amount” means (a) with respect to
any Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts. “Participant” has the
meaning specified in Section 10.06(d). “Participant Register” has the meaning
specified in Section 10.06(d). “PBGC” means the Pension Benefit Guaranty
Corporation or any successor thereto. “Pension Act” means the Pension Protection
Act of 2006, as amended from time to time. “Permitted Amendment” has the meaning
specified in Section 2.16(c). “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. 18



--------------------------------------------------------------------------------



 
[exhibit102amendment046.jpg]
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA. “Platform” has the meaning specified in Section 6.04. “Pricing Level” has
the meaning specified in the definition of “Applicable Rate”. “Pro Forma Basis”
means, for purposes of calculating the financial covenant set forth in Section
7.05(a), any Disposition, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section
6.04(a) or (b). In connection with the foregoing, (i)(a) with respect to any
Disposition or Involuntary Disposition, income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (b) with respect to any Acquisition, income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination. “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Public Lender” has the meaning
specified in Section 6.04. “QFC Credit Support” has the meaning specified in
Section 10.22. “Qualified Acquisition” means any acquisition by the Borrower or
any Subsidiary of (i) all or substantially all of the assets of a Person or line
of business of such Person, or (ii) at least a majority of the Equity Interests
of a Person, in each case, where the aggregate consideration (in whatever form)
payable by the Borrower and its Subsidiaries is greater than $1,000,000,000.
“Register” has the meaning specified in Section 10.06(c). “Related Parties”
means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees and advisors of such Person and
of such Person’s Affiliates. “Removal Effective Date” has the meaning specified
in Section 9.06(b). 19



--------------------------------------------------------------------------------



 
[exhibit102amendment047.jpg]
“Replaced Lender” has the meaning specified in Section 10.13. “Request for
Credit Extension” means (a) with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice. “Required Lenders” means, at any time, Lenders
holding in the aggregate more than 50% of (a) the unfunded Commitments, the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Commitments have been terminated, the outstanding Loans, L/C Obligations and
participations therein. The unfunded Commitments of, and the outstanding Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders. “Resignation Effective Date” has the
meaning specified in Section 9.06(a). “Resolution Authority” means an EEA
Resolution Authority or, with respect to any UK Financial Institution, a UK
Resolution Authority. “Responsible Officer” means the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or controller
of the Borrower and, solely for purposes of the delivery of certificates
pursuant to Section 4.01, the secretary or any assistant secretary of the
Borrower and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the Borrower designated in or pursuant to an agreement between the
Borrower and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower. “Restricted
Payment” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, other than a
payment to the extent consisting of Equity Interests of equal or junior ranking,
on account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in the Borrower or any SubsidiaryShare
Repurchase. It is understood that the withholding of shares, and the payment of
cash to the Internal Revenue Service in an amount not to exceed the value of the
withheld shares, by the Borrower in connection with any of its stock incentive
plans shall not constitute Restricted Payments. “Revolving Commitment” means, as
to each Lender, its obligation to (a) make Revolving Loans to the Borrower
pursuant to Section 2.01, (b) purchase participations in L/C Obligations and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. “Revolving Loan”
has the meaning specified in Section 2.01(a). “Revolving Note” has the meaning
specified in Section 2.11(a). 20



--------------------------------------------------------------------------------



 
[exhibit102amendment048.jpg]
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc., and any successor thereto. “Sale and Leaseback Transaction” means,
with respect to the Borrower or any Subsidiary, any arrangement, directly or
indirectly, with any Person whereby the Borrower or such Subsidiary shall sell
or transfer any property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred. “Sanctions” means any economic sanctions
administered or enforced by the United States Government (including without
limitation, OFAC), the European Union, or Her Majesty’s Treasury. “SEC” means
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions. “Second Amendment and Restatement Effective
Date” means September 15, 2017. “Securitization Transaction” means, with respect
to any Person, any financing transaction or series of financing transactions
(including factoring arrangements) pursuant to which such Person or any
Subsidiary of such Person may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of such Person. “Share Repurchase” means the payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any Equity Interests in the Borrower
or any Subsidiary, other than (i) a payment to the extent consisting of Equity
Interests of equal or junior ranking and (ii) acquisitions of Equity Interests
pursuant to employee and/or director stock plans or employee and/or director
compensation plans, including acquisitions (or withholding) of Equity Interests
in the Borrower or any Subsidiary pursuant to any such plan pursuant to the term
thereof or in satisfaction of withholding or similar taxes payable by any
present or former officer, employee, director or member of management.
“Specified 2020 Leverage Period” means any period of four consecutive fiscal
quarters of the Borrower ending June 30, 2020, September 30, 2020 or December
31, 2020. “Specified 2021 Leverage Period” means the period of four consecutive
fiscal quarters of the Borrower ending March 31, 2021. “Subordinated Notes”
means the Borrower’s Zero Coupon Convertible Subordinated Notes due 2021, in an
aggregate principal amount at maturity of $164,055,000, and any other
Indebtedness subordinated to the Obligations that refinances all or any portion
of such notes or for which all or any portion of such notes are exchanged.
“Subordinated Note Documents” mean the indenture under which the Subordinated
Notes were issued and all other instruments, agreements and other documents
evidencing or governing the Subordinated Notes or providing for any Guarantee or
other right in respect thereof. 21



--------------------------------------------------------------------------------



 
[exhibit102amendment049.jpg]
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. “Swing Line Lender” means Bank of
America in its capacity as provider of Swing Line Loans, or any successor swing
line lender hereunder. “Swing Line Loan” has the meaning specified in Section
2.04(a). “Swing Line Loan Notice” means a notice of a Borrowing of Swing Line
Loans pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower. “Swing Line Note” has the meaning specified
in Section 2.11(a). “Swing Line Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the Aggregate Revolving Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. “Synthetic Lease” means any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
arrangement whereby the arrangement is considered borrowed money indebtedness
for tax purposes but is classified as an operating lease or does not otherwise
appear on a balance sheet under GAAP. “Supported QFC” has the meaning specified
in Section 10.22. “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto. “Total Debt” means,
at any time, the consolidated total Indebtedness of the Borrower and the
Subsidiaries at such time (excluding (i) Indebtedness of the type described in
clause (h) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder, as determined in accordance with GAAP, and
(ii) Indebtedness incurred for the purpose of consummating a Qualified
Acquisition if (and for so long as) (A) such Qualified Acquisition has not been
consummated and (B) (x) the proceeds of such Indebtedness are held by the
Borrower in the form of unrestricted cash or cash equivalents or (y) such
Indebtedness is subject to mandatory redemption in the event such Qualified
Acquisition is not consummated). “Total Revolving Outstandings” means the
aggregate Outstanding Amount of all Revolving Loans, all Swing Line Loans and
all L/C Obligations. “Transactions” has the meaning specified in Section 5.02.
22



--------------------------------------------------------------------------------



 
[exhibit102amendment050.jpg]
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan. “UK Financial Institution” means any BRRD Undertaking (as
such term is defined under the PRA Rulebook (as amended from time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
subject to IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms. “UK Resolution Authority” means the
Bank of England or any other public administrative authority having
responsibility for the resolution of any UK Financial Institution. “United
States” and “U.S.” mean the United States of America. “Unreimbursed Amount” has
the meaning specified in Section 2.03(c)(i). “USA PATRIOT Act” means The Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into
law October 26, 2001)). “U.S. Special Resolution Regimes” has the meaning
specified in Section 10.22. “Voting Stock” means, with respect to any Person,
Equity Interests issued by such Person the holders of which are ordinarily, in
the absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right so
to vote has been suspended by the happening of such a contingency. “Wells Fargo
Bank” means Wells Fargo Bank, National Association. “WFS” means Wells Fargo
Securities, LLC, in its capacity as joint lead arranger and joint book manager.
“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower. “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA. “Write-Down and
Conversion Powers” means, (a) with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail- In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule., and (b) with respect to the United Kingdom, any powers of the
applicable Resolution Authority under the Bail-In Legislation to cancel, reduce,
modify or change the form of a liability of any UK Financial Institution or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised 23



--------------------------------------------------------------------------------



 
[exhibit102amendment051.jpg]
under it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers. 1.02 Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vii)
any reference to “L/C Issuer” shall refer to any L/C Issuer, each L/C Issuer,
the applicable L/C Issuer or all L/C Issuers as the context may require. (b) In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document. 1.03 Accounting Terms. (a) Generally.
Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements; provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the 24



--------------------------------------------------------------------------------



 
[exhibit102amendment052.jpg]
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease. (b) Changes in GAAP. The Borrower will provide a written
summary of material changes in GAAP and in the consistent application thereof
with each annual and quarterly Compliance Certificate delivered in accordance
with Section 6.04(c). If at any time any change (or any application thereof
following such change) in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP in effect prior to such change therein (or the
application thereof) and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP (or the application thereof). (c) Calculations.
Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenant in Section 7.05(a) shall be made on a Pro
Forma Basis. (d) FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. 1.04 Rounding. Any
financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). 1.05 Times of
Day. Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). 1.06 Letter of
Credit Amounts. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
1.07 Divisions. 25



--------------------------------------------------------------------------------



 
[exhibit102amendment053.jpg]
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time. ARTICLE II THE COMMITMENTS
AND CREDIT EXTENSIONS 2.01 Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Borrowing of Revolving Loans, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment. Within the limits of each Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
or a combination thereof, as further provided herein. 2.02 Borrowings,
Conversions and Continuations of Loans. (a) Each Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof. Each Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a 26



--------------------------------------------------------------------------------



 
[exhibit102amendment054.jpg]
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. (b) Following receipt of a Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date of a Borrowing of
Revolving Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Borrower as provided
above. (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans. (d) The Administrative Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change. (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than 10 Interest Periods in effect with respect to all Loans.
(f) The Borrower may, at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent increase the Aggregate
Revolving Commitments (which increase (x) may provide for the payment of upfront
fees in consideration for such increase solely to existing and new Lenders
participating in such increase and (y) at the election of the Borrower, may
increase the Letter of Credit Sublimit and/or the Swing Line Sublimit in a
ratable amount relative to the increase in 27



--------------------------------------------------------------------------------



 
[exhibit102amendment055.jpg]
the Aggregate Revolving Commitments) by a maximum aggregate amount of up to
THREE HUNDRED AND FIFTY MILLION DOLLARS ($350,000,000) with additional Revolving
Commitments from any existing Lender with a Revolving Commitment or new
Revolving Commitments from any other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent and the L/C Issuer; provided
that: (A) any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof; (B) no
Default or Event of Default shall exist and be continuing at the time of any
such increase; (C) no existing Lender shall be under any obligation to increase
its Commitment and any such decision whether to increase its Commitment shall be
in such Lender’s sole and absolute discretion; (D) (1) any new Lender shall join
this Agreement by executing a joinder agreement substantially in the form of
Exhibit G attached hereto and/or (2) any existing Lender electing to increase
its Commitment shall have executed a commitment agreement reasonably
satisfactory to the Administrative Agent; (E) the Borrower is in compliance with
the financial covenant set forth in Section 7.05(a) at the time of any such
increase; (F) as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the date of such increase signed by a Responsible Officer of the Borrower (1)
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such increase, and (2) certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except that (i) any such
representation and warranty that is qualified by materiality or a reference to
Material Adverse Effect is true and correct in all respects on and as of the
date of such increase and (ii) to the extent that any such representation and
warranty specifically refers to an earlier date, each such representation and
warranty is true and correct in all material respects as of such earlier date
(except that any such representation and warranty that is qualified by
materiality or reference to Material Adverse Effect is true and correct in all
respects as of such earlier date), and except that for purposes of this Section
2.02(f), the representations and warranties contained in Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.04, and (y) no Default or Event of Default
exists; and (G) Schedule 2.01 shall be deemed revised to reflect the new
Commitments made by the applicable Lenders pursuant to this Section 2.02(f).
Upon the effectiveness of any such increase, subject to the payment of
applicable amounts pursuant to Section 3.05 in connection therewith, the
Borrower shall be deemed to have made such borrowings and repayments of the
Loans, and the Lenders shall make such adjustments of outstanding Loans between
and among them, as shall be necessary to effect the reallocation of the
Commitments such that, after giving effect thereto, the Loans shall be held by
28



--------------------------------------------------------------------------------



 
[exhibit102amendment056.jpg]
the Lenders (including any new Lenders) ratably in accordance with their
respective Commitments. 2.03 Letters of Credit. (a) The Letter of Credit
Commitment. (i) Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Second Amendment and Restatement Effective Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars for
the account of the Borrower or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (x) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of L/C Obligations with respect to any L/C Issuer shall not
exceed such L/C Issuer’s L/C Fronting Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Lender acknowledges and confirms that it
has a participation interest in the liability of the L/C Issuer under the
Existing Letters of Credit in a percentage equal to its Applicable Percentage of
the Revolving Loans. The Borrower’s reimbursement obligations in respect of the
Existing Letters of Credit, and each Lender’s obligations in connection
therewith, shall be governed by the terms of this Agreement. (ii) The L/C Issuer
shall not issue any Letter of Credit if: (A) subject to Section 2.03(b)(iii),
the expiry date of such requested Letter of Credit would occur more than twelve
months after the date of issuance or last extension, unless the Required Lenders
have approved such expiry date; or (B) the expiry date of such requested Letter
of Credit would occur after the date twelve months after the Maturity Date,
unless all the Lenders have approved such expiry date. (iii) The L/C Issuer
shall not be under any obligation to issue any Letter of Credit if: (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the L/C Issuer from issuing such 29



--------------------------------------------------------------------------------



 
[exhibit102amendment057.jpg]
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Second Amendment and Restatement Effective Date, or shall impose upon the
L/C Issuer any unreimbursed loss, cost or expense which was not applicable on
the Second Amendment and Restatement Effective Date and which the L/C Issuer in
good faith deems material to it; (B) the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally; (C) such Letter of Credit is to be denominated in a currency other
than Dollars; or (D) any Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion. (iv) The L/C Issuer shall not amend any Letter of Credit if the
L/C Issuer would not be permitted at such time to issue the Letter of Credit in
its amended form under the terms hereof. (v) The L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) the L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit. (vi) The L/C Issuer
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith, and the L/C Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer. (b) Procedures for Issuance and Amendment
of Letters of Credit; Auto-Extension Letters of Credit. (i) Each Letter of
Credit shall be issued or amended, as the case may be, upon the request of the
Borrower delivered to the L/C Issuer (with a copy to the Administrative Agent)
in 30



--------------------------------------------------------------------------------



 
[exhibit102amendment058.jpg]
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of the Borrower. Such Letter of Credit Application must
be received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least five (5) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require. (ii) Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the L/C Issuer
has received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit. (iii) If the Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto- Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. The
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the date twelve months after the Maturity Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at 31



--------------------------------------------------------------------------------



 
[exhibit102amendment059.jpg]
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension. (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment. (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of drawing
under such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower does not
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the conditions set forth in Section 4.02 (other than the delivery
of a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. (ii) Each
Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds available
(and the Administrative Agent may apply Cash Collateral provided for this
purpose) to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer. (iii)
With respect to any Unreimbursed Amount that is not (x) fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason or (y) otherwise reimbursed by the
Borrower on the Honor Date, the Borrower shall be deemed to have incurred from
the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such 32



--------------------------------------------------------------------------------



 
[exhibit102amendment060.jpg]
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03. (iv) Until
each Lender funds its Revolving Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer. (v) Each Lender’s
obligation to make Revolving Loans or L/C Advances to reimburse the L/C Issuer
for amounts drawn under Letters of Credit, as contemplated by this Section
2.03(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Loan Notice). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein. (vi) If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error. (d) Repayment of
Participations. (i) At any time after the L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent. (ii) If any payment received by the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to
be returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C 33



--------------------------------------------------------------------------------



 
[exhibit102amendment061.jpg]
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement. (e) Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary. The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid. (f) Role of L/C Issuer.
Each Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
such Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, the Administrative Agent, any of 34



--------------------------------------------------------------------------------



 
[exhibit102amendment062.jpg]
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. (g) Applicability of ISP and UCP.
Unless otherwise expressly agreed by the L/C Issuer and the Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit. (h) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily maximum amount available
to be drawn under such Letter of Credit; provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.03 shall
not be paid to such Defaulting Lender but shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance (unless the
Borrower has provided Cash Collateral to the L/C Issuer in an amount sufficient
to remove the L/C Issuer’s Fronting Exposure in respect of such Defaulting
Lender remaining after giving effect to Section 2.15(a)(iv) in which case no
Letter of Credit Fee shall be payable in respect of such amount sufficient to
remove such Fronting Exposure) of such fee, if any, payable to the L/C Issuer
for its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the 35



--------------------------------------------------------------------------------



 
[exhibit102amendment063.jpg]
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand. If there is any change in the Applicable
Rate during any quarter, the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to 0.125%), computed on the actual daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) and on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable by the Borrower promptly
following receipt of a reasonably detailed invoice therefor and are
nonrefundable. (j) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control. (k) Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries. (l) Increases in Letter of Credit Sublimit and
L/C Fronting Sublimit. (i) From time to time during the term of this Agreement,
the Borrower may, upon notice to the Administrative Agent (which shall promptly
notify the L/C Issuers and the Lenders) and subject to the terms and conditions
of this Section 2.03(l), request that the L/C Issuers agree to (x) increase the
Letter of Credit Sublimit by an amount not to exceed $100,000,000 in the
aggregate (for all such requests) and (y) increase the L/C Fronting Sublimit of
each L/C Issuer as may be agreed between such L/C Issuer and the Borrower;
provided that (i) such requested increase in the amount of the Letter of Credit
Sublimit shall be at least $5,000,000 and (ii) no more than three such requests
may be made during the term of this Agreement. (ii) At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each L/C Issuer is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the L/C Issuers). Each L/C Issuer shall notify the
Administrative Agent within such time period whether or not it agrees to
increase the Letter of Credit Sublimit and its L/C Fronting Sublimit. Any L/C
Issuer not responding within such time period shall be deemed to have declined
to increase the Letter of Credit Sublimit and its L/C Fronting Sublimit. 36



--------------------------------------------------------------------------------



 
[exhibit102amendment064.jpg]
(iii) The Administrative Agent shall notify the Borrower, each L/C Issuer and
each other Lender of the responses received to a request hereunder. If any L/C
Issuer agrees to increase the Letter of Credit Sublimit, then (x) each such
agreeing L/C Issuer and the Borrower shall determine any increase of such L/C
Issuer’s L/C Fronting Sublimit and notify the Administrative Agent thereof and
(y) the Borrower, the Administrative Agent and each such agreeing L/C Issuer
shall determine the effective date of any increase of the Letter of Credit
Sublimit or such L/C Issuer’s L/C Fronting Sublimit (the “Increase Effective
Date”). The Administrative Agent shall promptly notify the Borrower, the L/C
Issuers and the other Lenders of such increases and of the Increase Effective
Date. (iv) As a condition precedent to any Letter of Credit Sublimit increase
and L/C Fronting Sublimit increase hereunder, the Borrower shall deliver to the
Administrative Agent a certificate dated as of the Increase Effective Date
signed by a Responsible Officer certifying that, before and after giving effect
to such increase, (A) the representations and warranties herein and in the other
Loan Documents are true and correct in all material respects as of the Increase
Effective Date, except that (i) any such representation and warranty that is
qualified by materiality or a reference to Material Adverse Effect is true and
correct in all respects on and as of the date of such increase and (ii) to the
extent that any such representation and warranty specifically refers to an
earlier date, each such representation and warranty is true and correct in all
material respects as of such earlier date (except that any such representation
and warranty that is qualified by materiality or reference to Material Adverse
Effect is true and correct in all respects as of such earlier date), and except
that for purposes of this Section 2.03(l), the representations and warranties
contained in Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.04 and (B)
no Default exists. (m) L/C Issuer Reports to the Administrative Agent. Unless
otherwise agreed by the Administrative Agent, each L/C Issuer shall, in addition
to its notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below: (i)
reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed); (ii) on each Business Day
on which such L/C Issuer makes a payment pursuant to a Letter of Credit, the
date and amount of such payment; (iii) on any Business Day on which the Borrower
fails to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment; (iv) on any other Business Day, such other information
as the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such L/C Issuer; and (v) for so long as any Letter of Credit issued by
an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent (A) on the last Business Day of each 37



--------------------------------------------------------------------------------



 
[exhibit102amendment065.jpg]
calendar month, (B) at all other times a Letter of Credit Report is required to
be delivered pursuant to this Agreement, and (C) on each date that (1) an L/C
Credit Extension occurs or (2) there is any expiration, cancellation and/or
disbursement, in each case, with respect to any such Letter of Credit, a Letter
of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer. 2.04 Swing Line Loans.
(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, agrees to make loans (each such loan, a “Swing Line
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 2:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $500,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
3:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Swing Line Lender by the
Borrower. 38



--------------------------------------------------------------------------------



 
[exhibit102amendment066.jpg]
(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole discretion may request, on behalf of the Borrower (which hereby
irrevocably requests and authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender. (ii) If for
any reason any Swing Line Loan cannot be refinanced by such a Borrowing of
Revolving Loans in accordance with Section 2.04(c)(i), the request for Base Rate
Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving 39



--------------------------------------------------------------------------------



 
[exhibit102amendment067.jpg]
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such purchase or funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein. (d) Repayment of Participations. (i)
At any time after any Lender has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender. (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement. (e) Interest for Account of Swing Line Lender.
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Lender funds its Revolving Loans
that are Base Rate Loans or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender. (f) Payments Directly to Swing Line Lender. The Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender. 2.05 Prepayments. (a) Voluntary
Prepayments. (i) Revolving Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans, in whole or in part without premium or
penalty; provided that (A) such notice must be in a form reasonably acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B)
any such prepayment of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such 40



--------------------------------------------------------------------------------



 
[exhibit102amendment068.jpg]
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages. Each notice
delivered by the Borrower pursuant to this Section 2.05(a)(i) shall be
irrevocable; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned on the occurrence of a refinancing of all
or any portion of the Loans or the occurrence of any other event which would
have provided the cash proceeds for such prepayment, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified closing date of such refinancing or other such event) if
such condition is not satisfied. (ii) Swing Line Loans. The Borrower may, upon
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. (b) Mandatory Prepayments of Loans. (i) Revolving
Commitments. If for any reason the Total Revolving Outstandings at any time
exceed the Aggregate Revolving Commitments then in effect, the Borrower shall
promptly, and in any event within one (1) Business Day, prepay Revolving Loans
and/or the Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving Loans
and the Swing Line Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect. (ii) Application of Mandatory Prepayments.
All amounts required to be paid pursuant to this Section 2.05(b) shall be
applied ratably to Revolving Loans and Swing Line Loans and (after all Revolving
Loans and Swing Line Loans have been repaid) to Cash Collateralize L/C
Obligations. Within the parameters of the applications set forth above,
prepayments shall be applied first to Base Rate Loans and then to Eurodollar
Rate Loans in direct order of Interest Period maturities. All prepayments under
this Section 2.05(b) shall be subject to Section 3.05, but otherwise without
premium or penalty, and shall be accompanied by interest on the principal amount
prepaid through the date of prepayment. 41



--------------------------------------------------------------------------------



 
[exhibit102amendment069.jpg]
2.06 Termination or Reduction of Aggregate Revolving Commitments. (a) Optional
Reductions. The Borrower may, upon notice to the Administrative Agent, terminate
the Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 noon three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$2,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Aggregate Revolving Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.
Each notice delivered by the Borrower pursuant to this Section 2.06(a) shall be
irrevocable; provided that a notice of termination of the Aggregate Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities (including, without
limitation, credit facilities evidenced by a credit agreement or an indenture),
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Revolving Commitments pursuant to this Section 2.06 shall be permanent. Each
reduction of the Aggregate Revolving Commitments pursuant to this Section 2.06
shall be made to the Revolving Commitments of the Lenders in accordance with
their Applicable Percentage. (b) Mandatory Reductions. If after giving effect to
any reduction or termination of Revolving Commitments under this Section 2.06,
the Letter of Credit Sublimit or the Swing Line Sublimit exceed the Aggregate
Revolving Commitments at such time, the Letter of Credit Sublimit or the Swing
Line Sublimit, as the case may be, shall be automatically reduced by the amount
of such excess. (c) Notice. The Administrative Agent will promptly notify the
Lenders of any termination or reduction of the Letter of Credit Sublimit, Swing
Line Sublimit or the Aggregate Revolving Commitments under this Section 2.06.
Upon any reduction of the Aggregate Revolving Commitments, the Revolving
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Aggregate
Revolving Commitments accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination. 2.07 Repayment of Loans. (a) Revolving Loans. The Borrower shall
repay to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Loans outstanding on such date. (b) Swing Line Loans. The Borrower
shall repay each Swing Line Loan on the earliest to occur of (i) the date within
one (1) Business Day of demand therefor by the Swing Line Lender, (ii) the date
that is ten (10) Business Days after the date such Swing Line Loan is made and
(iii) the Maturity Date. 42



--------------------------------------------------------------------------------



 
[exhibit102amendment070.jpg]
2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. (b) (i) If any
amount hereunder is not paid when due (after giving effect to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. (ii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand. (c)
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. 2.09 Fees. In addition to certain fees
described in subsections (h) and (i) of Section 2.03: (a) Facility Fee. The
Borrower shall pay to the Administrative Agent, for the account of each Lender
in accordance with its Applicable Percentage, a facility fee (the “Facility
Fee”) at a rate per annum equal to the product of (i) the Applicable Rate times
(ii) the actual daily amount of the Aggregate Revolving Commitments (or, if the
Aggregate Revolving Commitments have terminated, on the Outstanding Amount of
all Loans and L/C Obligations), regardless of usage, subject to adjustment as
provided in Section 2.15. The Facility Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Second Amendment and
Restatement Effective Date, and on the Maturity Date; provided, that (A) no
Facility Fee shall accrue on the Revolving Commitment of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender and (B) any Facility Fee
accrued with respect to the Revolving Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender. The Facility Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. 43



--------------------------------------------------------------------------------



 
[exhibit102amendment071.jpg]
(b) Fee Letter. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Facilities Fee Letter. Such fees shall be fully
earned when paid and shall be non- refundable for any reason whatsoever. 2.10
Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. 2.11 Evidence of Debt. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C (a “Revolving Note”) and (ii) in
the case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line Note”).
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto. Promptly following the written request to a Lender by the Borrower upon
the termination of this Agreement, such Lender shall use commercially reasonable
efforts to (i) return to the Borrower each Note issued to it, or (ii) in the
case of any loss, theft or destruction of any such Note, a customary lost note
affidavit in form and substance reasonably satisfactory to the Borrower. (b) In
addition to the accounts and records referred to in subsection (a), each Lender
and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the obligations of such Lender in
respect of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. 44



--------------------------------------------------------------------------------



 
[exhibit102amendment072.jpg]
2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Subject to the definition of “Interest
Period”, if any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. (b) (i) Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (ii) Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in 45



--------------------------------------------------------------------------------



 
[exhibit102amendment073.jpg]
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. A notice of the Administrative Agent
to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error. (c) Failure to
Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest. (d) Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c). (e) Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner. 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans)
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that: (i) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (ii) the provisions of this Section shall not be construed
to apply to (x) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of Cash Collateral provided for in Section 2.14 or (z) any payment
46



--------------------------------------------------------------------------------



 
[exhibit102amendment074.jpg]
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. 2.14 Cash Collateral. (a) Certain Credit Support Events.
Upon the request of the Administrative Agent or the L/C Issuer (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, promptly Cash Collateralize the
then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, promptly upon the request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). (b) Grant of Security Interest.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent. The Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender) and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. (c) Application. Notwithstanding
anything to the contrary contained in this Agreement, Cash Collateral provided
under any of this Section 2.14 or Sections 2.03, 2.04, 2.05, 2.15 or 8.02 in
respect of Letters of Credit or Swing Line Loans shall be held and applied in
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein. (d) Release. Cash
Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender) or (ii) the good faith determination of the Administrative
Agent and the L/C Issuer (which determination shall not be unreasonably withheld
or delayed) that there exists 47



--------------------------------------------------------------------------------



 
[exhibit102amendment075.jpg]
excess Cash Collateral (including following the Borrower’s request); provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.14 may be otherwise
applied in accordance with Section 8.03) and (y) the Person providing Cash
Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations. 2.15 Defaulting Lenders. (a)
Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendment. The Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01. (ii) Reallocation
of Payments. Any payment of principal, interest, fees or other amount received
by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to 48



--------------------------------------------------------------------------------



 
[exhibit102amendment076.jpg]
post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid
to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto. (iii) Certain Fees. (A) Each Defaulting Lender shall be
entitled to receive Facility Fees for any period during which such Lender is a
Defaulting Lender only to the extent allocable to the sum of (1) the outstanding
principal amount of the Loans funded by it and (2) its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14. (B) Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14. (C) With respect to any Facility Fee or any Letter of
Credit Fee, in each case, not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to any
non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Swing Line Loans or L/C Obligations that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the L/C Issuer’s or
the Swing Line Lender’s Fronting Exposure to such Defaulting Lender and (z) not
be required to pay the remaining amount of any such fee. (iv) Reallocation of
Applicable Percentages to Reduce Fronting Exposure. During any period in which
there is a Defaulting Lender, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (x) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, (I) no Default or Event
of Default exists and (II) the condition set forth in Section 4.02(a) is
satisfied at such time (and, unless the Borrower shall have otherwise notified
the Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such condition is satisfied at such time); and
(y) the aggregate obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swing Line Loans shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender. (b) Defaulting Lender Cure. If the Borrower, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and 49



--------------------------------------------------------------------------------



 
[exhibit102amendment077.jpg]
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. 2.16 Certain Permitted Amendments. (a) The Borrower may, by
written notice to the Administrative Agent from time to time beginning on the
date that is 18 months after the Second Amendment and Restatement Effective
Date, but not more than three times during the term of this Agreement (and with
no more than one such offer outstanding at any one time), make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders to make one or
more Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective. Notwithstanding anything to the contrary in Section 10.01,
each Permitted Amendment shall only require the consent of the Borrower, the
Administrative Agent and those Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”), and each Permitted
Amendment shall become effective only with respect to the Loans and Commitments
of the Accepting Lenders. In connection with any Loan Modification Offer, the
Borrower may, at its sole option, with respect to one or more of the Lenders
that are not Accepting Lenders (each, a “Non-Accepting Lender”) replace such
Non-Accepting Lender pursuant to Section 10.13. Upon the effectiveness of any
Permitted Amendment and any assignment of any Non-Accepting Lender’s Commitments
pursuant to Section 10.13, subject to the payment of applicable amounts pursuant
to Section 3.05 in connection therewith, the Borrower shall be deemed to have
made such borrowings and repayments of the Loans, and the Lenders shall make
such adjustments of outstanding Loans between and among them, as shall be
necessary to effect the reallocation of the Commitments such that, after giving
effect thereto, the Loans shall be held by the Lenders (including the Eligible
Assignees as the new Lenders) ratably in accordance with their Commitments. (b)
The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and Commitments of the Accepting Lenders,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” or “Tranche” of loans
and/or commitments hereunder. Notwithstanding the foregoing, no Permitted
Amendment shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Second Amendment and
Restatement Effective Date under this Agreement. (c) “Permitted Amendments”
means any or all of the following: (i) an extension of the Maturity Date
applicable solely to the Loans and/or Commitments of the Accepting Lenders, (ii)
an 50



--------------------------------------------------------------------------------



 
[exhibit102amendment078.jpg]
increase in the interest rate with respect to the Loans and/or Commitments of
the Accepting Lenders, (iii) the inclusion of additional fees to be payable to
the Accepting Lenders in connection with the Permitted Amendment (including any
commitment fees and upfront fees), (iv) such amendments to this Agreement and
the other Loan Documents as shall be appropriate, in the reasonable judgment of
the Administrative Agent, to provide the rights and benefits of this Agreement
and other Loan Documents to each new “Class” or “Tranche” of loans and/or
commitments resulting therefrom, provided that payments of principal and
interest on Loans (including Loans of Accepting Lenders) shall continue to be
shared pro rata in accordance with Section 2.13, except that notwithstanding
Section 2.13 the Loans and Commitments of the Non-Accepting Lenders may be
repaid and terminated on their applicable Maturity Date, without any pro rata
reduction of the commitments and repayment of Loans of Accepting Lenders with a
different Maturity Date and (v) such other amendments to this Agreement and the
other Loan Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to give effect to the foregoing Permitted Amendments. (d)
This Section 2.16 shall supersede any provision in Section 10.01 to the
contrary. Notwithstanding any reallocation into extending and non-extending
“Classes” or “Tranches” in connection with a Permitted Amendment, all Loans to
the Borrower under this Agreement shall rank pari-passu in right of payment.
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments Free
of Taxes; Obligation to Withhold; Payments on Account of Taxes. (i) Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall to the extent permitted by applicable Laws be made
free and clear of and without reduction or withholding for any Taxes. If,
however, applicable Laws require the Borrower or the Administrative Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below. (ii) If the Borrower or the Administrative
Agent shall be required by the Internal Revenue Code to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
Taxes, from any payment, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made. (b) Payment of Other Taxes by the Borrower. Without
limiting the provisions of subsection (a) above, the Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Law. 51



--------------------------------------------------------------------------------



 
[exhibit102amendment079.jpg]
(c) Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that such indemnity shall not, as to any indemnitee, be available to the extent
that the imposition of such Taxes is determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such indemnitee. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. (ii)
Without limiting the provisions of subsection (a) or (b) above, each Lender and
the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations. (d) Evidence of Payments.
Upon request by the Borrower or the Administrative Agent, as the case may be,
after any payment of Taxes by the Borrower or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be. (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such 52



--------------------------------------------------------------------------------



 
[exhibit102amendment080.jpg]
other reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Documents are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction. (ii) Without
limiting the generality of the foregoing, if the Borrower is resident for tax
purposes in the United States, (A) any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code shall
deliver to the Borrower and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent certifying that such Lender is exempt from U.S. federal
backup withholding; (B) each Foreign Lender that is entitled under the Internal
Revenue Code or any applicable treaty to an exemption from or reduction of
withholding Tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable: (I) executed originals of Internal Revenue
Service Form W-8BEN or Form W- 8BEN-E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States is a party, (II)
executed originals of Internal Revenue Service Form W-8ECI, (III) executed
originals of Internal Revenue Service Form W-8IMY and all required supporting
documentation, (IV) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E,
as applicable, or (V) executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (C) if a payment made to a Lender under any Loan Document would be
subject to 53



--------------------------------------------------------------------------------



 
[exhibit102amendment081.jpg]
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(e)(ii)(C),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed Tax exemption or Tax reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender. (iv) Each Lender
agrees that if any form or certification it previously delivered pursuant to
this Section 3.01 expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. (f) Treatment
of Certain Refunds. Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
the Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its Tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person. (g) FATCA. For purposes of
determining withholding taxes imposed under FATCA, from and after the Second
Amendment and Restatement Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Agreement as 54



--------------------------------------------------------------------------------



 
[exhibit102amendment082.jpg]
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i). 3.02 Illegality. If any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. 3.03 Inability to Determine
Rates. If the Required Lenders and/or other than in the case of clause (c)
below, the Administrative Agent determine that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, 55



--------------------------------------------------------------------------------



 
[exhibit102amendment083.jpg]
conversion or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein. 3.04 Increased Costs. (a) Increased
Costs Generally. If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Eurodollar Rate) or the L/C Issuer; (ii) subject
any Lender or the L/C Issuer to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Rate Loan made by it, or change the basis of taxation of payments
to such Lender or the L/C Issuer in respect thereof (except in each case for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or (iii) impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered. (b) Capital
Requirements. If any Lender or the L/C Issuer determines that any Change in Law
affecting such Lender or the L/C Issuer or any Lending Office of such Lender or
such Lender’s or the L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered. 56



--------------------------------------------------------------------------------



 
[exhibit102amendment084.jpg]
(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error; provided, however, that
notwithstanding anything to the contrary contained in this Section 3.04, in the
case of any Change in Law, it shall be a condition to a Lender’s exercise of its
rights, if any, under this Section 3.04 that such Lender shall generally be
exercising similar rights with respect to borrowers under similar agreements
where available. The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof. (d) Delay in Requests. Failure or delay on the part of
any Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof). 3.05 Compensation for Losses. Upon demand
(which demand shall set forth the basis for compensation and a reasonable
detailed calculation of such compensation) of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of: (a) any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; or (c) any assignment of a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrower pursuant to Section 10.13;
excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing. For purposes of
calculating amounts payable by the Borrower to the Lenders under this Section
3.05, each Lender shall be deemed to have funded each Eurodollar Rate Loan made
by it at the Eurodollar Base Rate used in determining the Eurodollar Rate for
such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded. 57



--------------------------------------------------------------------------------



 
[exhibit102amendment085.jpg]
3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under Section
3.04, or the Borrower is required to pay any additional amount to any Lender,
the L/C Issuer or any Governmental Authority for the account of any Lender or
the L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment. (b) Replacement of Lenders. If (i) any
Lender requests compensation under Section 3.04, (ii) the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or (iii) any Lender delivers a
notice pursuant to Section 3.02, the Borrower may replace such Lender in
accordance with Section 10.13. 3.07 Survival. All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Revolving
Commitments, repayment of all other Obligations hereunder and resignation of the
Administrative Agent. ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01
Conditions to Effectiveness. This second amendment and restatement to the
Existing Credit Agreement shall become effective upon satisfaction of the
following conditions precedent: (a) Loan Documents. Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Loan Documents, each properly executed by a Responsible Officer of the Borrower
and, in the case of this Agreement, by each Lender. (b) Opinions of Counsel.
Receipt by the Administrative Agent of favorable opinions of legal counsel to
the Borrower, addressed to the Administrative Agent and each Lender, dated as of
the Second Amendment and Restatement Effective Date, and in form and substance
reasonably satisfactory to the Administrative Agent. (c) [Reserved]. (d)
[Reserved]. 58



--------------------------------------------------------------------------------



 
[exhibit102amendment086.jpg]
(e) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel: (i) copies of the Organization Documents of the
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Second
Amendment and Restatement Effective Date; (ii) such certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of the Borrower as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which the Borrower is a party; and
(iii) such documents and certifications as the Administrative Agent may require
to evidence that the Borrower is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation. (f) Closing Certificate. Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Borrower certifying (i)(A) that there has not occurred since December 31, 2016
any event or condition that has had or could reasonably be expected, either
individually or in the aggregate, to cause a material adverse change in, or a
material adverse effect on, the financial condition, results of operations or
business of the Borrower and its Subsidiaries, taken as a whole, other than as
disclosed in the Borrower’s (x) quarterly reports on Form 10-Q for its fiscal
quarters ending on March 31, 2017 and June 30, 2017 and (y) current reports on
Form 8-K, as filed with the SEC prior to the Second Amendment and Restatement
Effective Date and (B) there does not exist any action, suit, investigation or
proceeding pending or to the Borrower’s knowledge, threatened in any court or
before an arbitrator or Governmental Authority that could reasonably be expected
to have a Material Adverse Effect, (ii) that the conditions specified in
Sections 4.02(a) and (b) (each as though a Credit Extension were being made on
the Second Amendment and Restatement Effective Date) have been satisfied and
(iii) the current Debt Ratings. (g) [Reserved] (h) Fees. Receipt by the
Administrative Agent, the Joint Lead Arrangers and the Lenders of any fees
required to be paid on or before the Second Amendment and Restatement Effective
Date, including all facility fees, letter of credit fees and fronting fees
accrued under the Existing Credit Agreement prior to the Second Amendment and
Restatement Effective Date. (i) KYC Information. Receipt by the Administrative
Agent and the Lenders of all documentation and other information requested by
the Administrative Agent and the Lenders that is required to satisfy applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and, to the extent applicable, the Beneficial Ownership
Regulation. 59



--------------------------------------------------------------------------------



 
[exhibit102amendment087.jpg]
(j) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable and documented out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least three (3) days prior to the Second Amendment and Restatement Effective
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent). (k) Other. Receipt by the
Administrative Agent and the Lenders of such other documents, instruments,
agreements and information as reasonably requested by the Administrative Agent
or any Lender, including, but not limited to, information regarding litigation,
tax, accounting, labor, insurance, pension liabilities (actual or contingent),
real estate leases, material contracts, debt agreements, property ownership,
environmental matters, contingent liabilities and management of the Borrower and
its Subsidiaries. Without limiting the generality of the provisions of the last
paragraph of Section 9.03, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Second Amendment and Restatement Effective Date specifying its
objection thereto. The Administrative Agent shall notify the Borrower and the
Lenders of the occurrence of the Second Amendment and Restatement Effective
Date, and such notice shall be conclusive and binding. 4.02 Conditions to all
Credit Extensions. The obligation of each Lender to honor any Request for Credit
Extension (but not any continuation or conversion of a Loan) is subject to the
following conditions precedent: (a) The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except that (x) any such representation and
warranty that is qualified by materiality or a reference to Material Adverse
Effect shall be true and correct in all respects on and as of the date of such
Credit Extension and (y) to the extent that any such representation and warranty
specifically refers to an earlier date, each such representation and warranty
shall be true and correct in all material respects as of such earlier date
(except that any such representation and warranty that is qualified by
materiality or reference to Material Adverse Effect shall be true and correct in
all respects as of such earlier date), and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.04. (b) No Default or Event of Default
shall exist, or would result from such proposed Credit Extension or from the
application of the proceeds thereof. 60



--------------------------------------------------------------------------------



 
[exhibit102amendment088.jpg]
(c) The Administrative Agent and, if applicable, the L/C Issuer and/or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof. Each Request for Credit Extension (other than any
continuation or conversion of a Loan) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension. ARTICLE V REPRESENTATIONS AND WARRANTIES The Borrower
represents and warrants to the Administrative Agent, the L/C Issuer and each of
the Lenders, on the Second Amendment and Restatement Effective Date and each
other date required by Section 4.02(a), that: 5.01 Organization; Powers. (a) The
Borrower (i) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to (x) own its property and assets and to carry on its business as now
conducted and (y) execute, deliver and perform its obligations under the Loan
Documents to which it is a party and (iii) is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required,
except, in the case of clause (iii), where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. (b) Each of the
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and (iii) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except in the case of
any of the foregoing clauses (i), (ii) and (iii) where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. 5.02
Authorization. The execution, delivery and performance by the Borrower of this
Agreement and the transactions contemplated hereby (including the Borrowings
hereunder) (collectively, the “Transactions”) (a) are within the Borrower’s
corporate powers and have been duly authorized by all requisite corporate and,
if required, stockholder action and (b) will not (i) violate (A) any provision
of law, statute, rule or regulation, or of the Organization Documents of the
Borrower or any Subsidiary, (B) any order of any Governmental Authority or (C)
any provision of any indenture, agreement or other instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, the effect of which could reasonably be expected to
result in a Material Adverse Effect, (ii) result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument, the
effect of which could reasonably be expected to result in a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien (other than
Liens permitted by Section 7.02) upon or with respect to any property or assets
now owned or hereafter acquired by the Borrower or any Subsidiary. 61



--------------------------------------------------------------------------------



 
[exhibit102amendment089.jpg]
5.03 Enforceability. This Agreement has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. 5.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for such as have
been made or obtained and are in full force and effect or those which the
failure to obtain could not reasonably be expected to result in a Material
Adverse Effect. 5.05 Financial Statements. The Borrower has heretofore furnished
to the Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows (a) as of and for the fiscal year ended
December 31, 2016, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent public accountants, and (b) as of and
for the fiscal quarter and the portion of the fiscal year ended June 30, 2017,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods referred to therein in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (b) above. 5.06 No Material Adverse
Change. As of the Second Amendment and Restatement Effective Date, since
December 31, 2016, there has been no material adverse change in the financial
condition, results of operations or business of the Borrower and the
Subsidiaries, taken as a whole, other than as disclosed in the Borrower’s (i)
quarterly reports on Form 10-Q for its fiscal quarters ending on March 31, 2017
and June 30, 2017 and (ii) current reports on Form 8-K, as filed with the SEC
prior to the Second Amendment and Restatement Effective Date. 5.07 [Reserved].
5.08 Litigation; Compliance with Laws. (a) There are not any actions, suits or
proceedings at law or in equity, or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Subsidiary or any business, property or rights of any such
Person (i) that purport to affect the legality, validity or enforceability of
this Agreement or the consummation of the Transactions or (ii) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. 62



--------------------------------------------------------------------------------



 
[exhibit102amendment090.jpg]
(b) None of the Borrower or any of the Subsidiaries is in violation of any law,
rule or regulation, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.
5.09 Federal Reserve Regulations. (a) The Borrower is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock. (b) No part of the proceeds of
any Loan or any Letter of Credit will be used, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
Margin Stock or for any purpose that entails a violation of, or that is
inconsistent with, the provisions of Regulations T, U or X of the FRB. 5.10
Investment Company Act. The Borrower is not an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940. 5.11 Use
of Proceeds. The Borrower will use the proceeds of the Credit Extensions solely
for general corporate purposes of the Borrower and its Subsidiaries, including
(a) working capital, (b) capital expenditures, (c) (i) the funding of share
repurchases andShare Repurchases and (ii) other Restricted Payments permitted
hereunder, (d) acquisitions and other investments and (e) the repayment of all
amounts outstanding or due under the Existing Credit Agreement; provided that
during the Compliance Leverage Ratio Period, the proceeds of the Loans may be
used to fund Share Repurchases solely to the extent permitted pursuant to, and
subject to the terms and conditions of, Section 7.05(b). 5.12 Tax Returns. Each
of the Borrower and the Subsidiaries has filed or caused to be filed all
federal, state, local and foreign Tax returns or materials required to have been
filed by it and has paid or caused to be paid all Taxes due and payable by it
and all assessments received by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. 5.13 No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement (other than any information of a general economic or industry nature)
contains, when furnished, any material misstatement of fact or omits to state
any material fact necessary to make the statements therein taken as a whole, in
the light of the circumstances under which they were made, not materially
misleading; provided that to the extent 63



--------------------------------------------------------------------------------



 
[exhibit102amendment091.jpg]
any such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, the Borrower represents only that
it acted in good faith and utilized reasonable assumptions at the time prepared
and at the time furnished to the Administrative Agent or any Lender and due care
in the preparation of such information, report, financial statement, exhibit or
schedule (it being understood that projections as to future events are not to be
viewed as facts or guaranties of future performance, that actual results during
the period or periods covered by such projections may differ from the projected
results and that such differences may be material and that no assurances are
being given that such projections will be in fact realized). 5.14 Employee
Benefit Plans. (a) No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect. (b) As of the
Second Amendment and Restatement Effective Date, the Borrower is not and will
not be (1) an employee benefit plan subject to Title I of ERISA, (2) a plan or
account subject to Section 4975 of the Internal Revenue Code, (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Internal Revenue Code, or (4) a “governmental plan” within the meaning of
ERISA. 5.15 Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of the Subsidiaries (a)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) is subject to any Environmental Liability, (c) has received written notice
of any claim with respect to any Environmental Liability or (d) knows of any
basis for any Environmental Liability of the Borrower or the Subsidiaries. 5.16
Senior Indebtedness. The Loans and other obligations hereunder constitute
“Senior Indebtedness” under and as defined in the Subordinated Note Documents.
5.17 No Default. No Default has occurred and is continuing. 5.18 OFAC. Neither
the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the Borrower
and its Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is the Borrower or any Subsidiary located, organized or resident
in a Designated Jurisdiction. 64



--------------------------------------------------------------------------------



 
[exhibit102amendment092.jpg]
5.19 Anti-Corruption Laws and Sanctions. The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with
applicable anti-corruption laws and Sanctions and have instituted and maintained
policies and procedures reasonably designed to promote and achieve compliance
with such laws. 5.20 EEA Financial Institutions. The Borrower is not an EEA
Financial Institution. ARTICLE VI AFFIRMATIVE COVENANTS So long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied (other than contingent indemnification
obligations for which no claim has been asserted), or any Letter of Credit shall
remain outstanding (other than any Letter of Credit for which the Borrower has
provided Cash Collateral in accordance with the terms hereof), the Borrower
shall and shall cause each Subsidiary to: 6.01 Existence; Businesses and
Properties; Compliance with Laws. (a) Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, except as otherwise permitted under Section 7.03. (b) Preserve, renew
and maintain in full force and effect its good standing under the laws of the
jurisdiction of its organization, except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect. (c) Do or
cause to be done all things necessary to obtain, preserve, renew, extend and
keep in full force and effect its rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names, and comply in
all material respects with all applicable laws, rules, regulations and decrees
and orders of any Governmental Authority, in each case except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. 6.02 Insurance. Maintain with responsible and reputable insurance
companies insurance, to such extent and against such risks as is customary with
companies in the same or similar businesses operating in the same or similar
locations. 6.03 Obligations and Taxes. Pay its Indebtedness and other
obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof shall be contested in
good faith by appropriate proceedings and the Borrower shall have set aside on
its books adequate reserves with respect thereto in accordance with GAAP or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. 65



--------------------------------------------------------------------------------



 
[exhibit102amendment093.jpg]
6.04 Financial Statements, Reports, etc. In the case of the Borrower, furnish to
the Administrative Agent: (a) within 105 days after the end of each fiscal year,
its consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of the close of and for such fiscal year, together with
comparative figures for the immediately preceding fiscal year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; (b) within 50 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the close of and
for such fiscal quarter and the then elapsed portion of the fiscal year, and
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of its Responsible Officers as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes; (c) concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a Compliance Certificate executed
by a Responsible Officer of the Borrower (i) certifying that no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (ii) setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenant contained in Section 7.05(a) and (iii) stating
whether any material change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 5.05
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate; (d) promptly after the
same become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed to its
shareholders generally, as the case may be; (e) [reserved]; (f) promptly, from
time to time, such other information regarding the operations, business affairs
and financial condition of the Borrower or any Subsidiary, or compliance with
the terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request; (g) promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Beneficial Ownership Regulation. Documents required to be
delivered pursuant to this Section 6.04 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on 66



--------------------------------------------------------------------------------



 
[exhibit102amendment094.jpg]
Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that: (i) the Borrower
shall deliver paper copies of such documents required to be delivered pursuant
to Section 6.04(a) and (b) to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents required to
be delivered pursuant to Section 6.04(a) and (b). The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Joint Lead Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on DebtDomain, IntraLinks,
Syndtrak, ClearPar, or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that upon the written request of the Administrative Agent (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” 6.05 Litigation and Other Notices. In the
case of the Borrower, furnish to the Administrative Agent prompt written notice
of the following after actual knowledge thereof by any Responsible Officer of
the Borrower: (a) any Event of Default or Default, specifying the nature and
extent thereof and the corrective action (if any) taken or proposed to be taken
with respect thereto; (b) the filing or commencement of, or any written threat
or notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrower or any Subsidiary thereof that could reasonably
be expected to result in a Material Adverse Effect; (c) any change in the rating
by S&P or Moody’s of the Index Debt; and 67



--------------------------------------------------------------------------------



 
[exhibit102amendment095.jpg]
(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect. 6.06 Maintaining Records; Access to Properties and
Inspections. Keep books of record and account in all material respects in
conformity with GAAP and all requirements of law in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect the financial records and the
properties of the Borrower or any Subsidiary at reasonable times and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances and condition of the Borrower or
any Subsidiary with the officers thereof and independent accountants therefor;
provided that, unless a Default or Event of Default has occurred and is
continuing, the costs and expenses of such a visitation or inspection shall be
the responsibility of the inspecting party or parties. Notwithstanding the
foregoing or any other provision of this Agreement, in no event will the
Borrower or its Subsidiaries be required to disclose to the Administrative Agent
or any Lender privileged documents or other documents the disclosure of which
would violate regulatory or contractual confidentiality obligations binding upon
the Borrower or any of its Subsidiaries. 6.07 Use of Proceeds. Use the proceeds
of the Credit Extensions only for the purposes set forth in Section 5.11. 6.08
Anti-Corruption Laws and Sanctions. Maintain policies and procedures reasonably
designed to promote and achieve compliance by the Borrower and its Subsidiaries
with applicable anti-corruption laws and Sanctions. ARTICLE VII NEGATIVE
COVENANTS So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent indemnification obligations for which no claim has been asserted), or
any Letter of Credit shall remain outstanding (other than any Letter of Credit
for which the Borrower has provided Cash Collateral in accordance with the terms
hereof), the Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly: 7.01 Subsidiary Indebtedness. With respect to the Subsidiaries,
incur, create, issue, assume or permit to exist any Indebtedness or preferred
stock, except: (a) Indebtedness or preferred stock existing on the Second
Amendment and Restatement Effective Date and having a principal amount (or, in
the case of preferred stock, a liquidation preference), in each case less than
$25,000,000 and, in the case of any such Indebtedness, any extensions, renewals
or replacements thereof to the extent the principal amount of such Indebtedness
is not increased, and such Indebtedness, if subordinated to the Obligations,
remains so subordinated on terms no less favorable to the Lenders, and the
original obligors in respect of such Indebtedness remain the only obligors
thereon; 68



--------------------------------------------------------------------------------



 
[exhibit102amendment096.jpg]
(b) Indebtedness created or existing hereunder; (c) intercompany Indebtedness or
preferred stock to the extent owing to or held by the Borrower or another
Subsidiary; (d) Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness at any time outstanding permitted by this
Section 7.01(d), when combined with the aggregate principal amount of all
Capital Lease Obligations incurred pursuant to Section 7.01(e) and then
outstanding and all Indebtedness incurred pursuant to Section 7.01(f) and then
outstanding, shall not exceed the greater of (x) $750,000,000 and (y) 15% of
Consolidated Net Worth; (e) Capital Lease Obligations in an aggregate principal
amount at any time outstanding, when combined with the aggregate principal
amount of all Indebtedness incurred pursuant to Section 7.01(d) and then
outstanding and Section 7.01(f) and then outstanding, not to exceed the greater
of (x) $750,000,000 and (y) 15% of Consolidated Net Worth; (f) Indebtedness of
any Person that becomes a Subsidiary after the Second Amendment and Restatement
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) immediately before and
after such Person becomes a Subsidiary, no Event of Default or Default shall
have occurred and be continuing and (iii) the aggregate principal amount of
Indebtedness at any time outstanding permitted by this clause (f), when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 7.01(d) and then outstanding and all Capital Lease Obligations incurred
pursuant to Section 7.01(e) and then outstanding, shall not exceed the greater
of (x) $750,000,000 and (y) 15% of Consolidated Net Worth; (g) Indebtedness
under performance bonds or with respect to workers’ compensation claims, in each
case incurred in the ordinary course of business; and (h) additional
Indebtedness (including attributable Indebtedness in respect of Sale and
Leaseback Transactions) or preferred stock of the Subsidiaries to the extent not
otherwise permitted by the foregoing clauses of this Section 7.01 in an
aggregate principal amount at any time outstanding (or, in the case of preferred
stock, with an aggregate liquidation preference), when combined (without
duplication) with the amount of obligations of the Borrower and its Subsidiaries
secured by Liens pursuant to Section 7.02(l) and then outstanding, not to exceed
the greater of (x) $750,000,000 and (y) 15% of Consolidated Net Worth. 7.02
Liens. Create, incur, assume or permit to exist any Lien on any property or
assets (including Equity Interests or other securities of any Person, including
any Subsidiary) now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except: (a) Liens on property or
assets of the Borrower and its Subsidiaries existing on the Second Amendment and
Restatement Effective Date and encumbering property or assets with a fair market
value, and securing obligations having a principal amount, in each case of less
than $25,000,000; 69



--------------------------------------------------------------------------------



 
[exhibit102amendment097.jpg]
provided that (x) such Liens shall secure only those obligations which they
secure on the Second Amendment and Restatement Effective Date and extensions,
renewals and replacements thereof permitted hereunder and (y) such Liens shall
not apply to any other property or assets of the Borrower or any of the
Subsidiaries; (b) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Second
Amendment and Restatement Effective Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien does not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof permitted hereunder; (c) Liens for Taxes not yet delinquent
or which are being contested in compliance with Section 6.03; (d) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business and securing obligations that are not
overdue by more than 90 days or which are being contested in compliance with
Section 6.03; (e) pledges and deposits made in the ordinary course of business
in compliance with workmen’s compensation, unemployment insurance and other
social security laws or regulations; (f) deposits to secure the performance of
bids, trade contracts (other than for Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (g) zoning restrictions, easements, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business which, in the aggregate, are not substantial in
amount and do not materially detract from the marketability of the property
subject thereto or interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries; (h) purchase money security interests in
real property, improvements thereto or equipment hereafter acquired (or, in the
case of improvements, constructed) by the Borrower or any Subsidiary; provided
that (i) such security interests secure Indebtedness not prohibited by Section
7.01, (ii) such security interests are incurred, and the Indebtedness secured
thereby is created, within 180 days after such acquisition (or construction) and
(iii) such security interests do not apply to any other property or assets of
the Borrower or any Subsidiary; (i) Liens in respect of judgments that do not
constitute an Event of Default; (j) Liens, if any, in favor of the
Administrative Agent on Cash Collateral delivered pursuant to Section 2.14(a);
(k) Liens on property or assets of the Borrower and its Subsidiaries securing
Indebtedness permitted by Section 7.01(e); provided that (x) any such Lien shall
attach to the property being acquired, constructed or improved with such
Indebtedness and (y) such Liens do not apply to any other property or assets of
the Borrower or any Subsidiary; and 70



--------------------------------------------------------------------------------



 
[exhibit102amendment098.jpg]
(l) Liens not otherwise permitted by the foregoing clauses of this Section 7.02
securing obligations otherwise permitted by this Agreement in an aggregate
principal and face amount at any time outstanding, when combined (without
duplication) with the amount of Indebtedness or preferred stock of Subsidiaries
incurred pursuant to Section 7.01(h) and then outstanding, not to exceed the
greater of (x) $750,000,000 and (y) 15% of Consolidated Net Worth. 7.03 Mergers,
Consolidations and Sales of Assets. Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions (whether pursuant to a merger, consolidation or otherwise)) all
or substantially all the assets (whether now owned or hereafter acquired) of the
Borrower and its Subsidiaries, taken as a whole, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default or Default shall have occurred and be continuing, (a) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (b) any Person (other than the Borrower) may merge into
or consolidate with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary, (c) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (d) any Subsidiary may sell, transfer, lease or otherwise dispose of
its assets, and the Borrower may sell, transfer, lease or otherwise dispose of
any Subsidiary, in each case pursuant to one or more mergers or consolidations
of any Subsidiary with other Persons (other than the Borrower) so long as after
giving effect to such merger or consolidation or series of mergers and
consolidations, as the case may be, the Borrower and its Subsidiaries have not
sold, transferred, leased or otherwise disposed of all or substantially all of
the assets of the Borrower and its Subsidiaries, taken as a whole. 7.04 Business
of Borrower and Subsidiaries. Engage to any material extent in any business or
business activity other than businesses of the type currently conducted by the
Borrower and the Subsidiaries and business activities reasonably related
thereto. 7.05 Maximum Leverage Ratio. (a) Permit the Leverage Ratio (a) on the
last day of any Specified 2020 Leverage Period, in each case taken as one
accounting period, to be greater than 5.00:1.00, (b) on the last day of the
Specified 2021 Leverage Period, taken as one accounting period, to be greater
than 4.50:1.00 and (c) at any time following the end of the Specified 2021
Leverage Period, on the last day of any period of four consecutive fiscal
quarters of the Borrower, in each case taken as one accounting period, to be
greater than 4.00:1.00 (the “MaximumMaintenance Leverage Ratio”); provided that,
in the event the Borrower consummates a Qualified Acquisition at any time
following the end of the Specified 2021 Leverage Period, the Borrower may elect
by notice to the Administrative Agent (which election may be made (x) at any
time on or prior to the date that the next Compliance Certificate is delivered
pursuant to Section 6.04(c) following the consummation of such Qualified
Acquisition and (y) in such Compliance Certificate) that the MaximumMaintenance
Leverage Ratio be (and, subject to this Section 7.05(a), the MaximumMaintenance
Leverage Ratio shall be) (i) with respect to the last day of the fiscal quarter
in which such Qualified Acquisition is consummated and with respect to the last
day of each of the next succeeding three (3) fiscal quarters, 4.50:1.00 (a
“Leverage Holiday”) and (ii) with respect to the last day 71



--------------------------------------------------------------------------------



 
[exhibit102amendment099.jpg]
of the fiscal quarter following the first anniversary of the consummation of
such Qualified Acquisition and thereafter, 4.00:1.00, provided further that,
following any Leverage Holiday, the Borrower shall not be entitled to make
another such election unless and until the MaximumMaintenance Leverage Ratio
shall have been equal to or less than 4.00:1.00 on the last day of at least two
fiscal quarters following the end of the preceding Leverage Holiday. (b)
Consummate a Share Repurchase at any time during the period commencing from and
after the 2020 Amendment Effective Date and ending on March 31, 2021 (such
period, the “Compliance Leverage Ratio Period”) if, after giving effect to such
Share Repurchase, the Leverage Ratio would be greater than 4.50:1.00. 7.06
Organization Documents. Amend, modify or change the Organization Documents of
the Borrower in a manner materially adverse to the Lenders. 7.07 Sanctions.
Directly, or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, that, at the time of such funding, is
the subject of Sanctions, or in any country or territory that, at the time of
such funding, is a Designated Jurisdiction, except to the extent licensed by
OFAC or otherwise authorized under U.S. law, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Joint Lead Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.
7.08 Anti-Corruption Laws. Directly, or to the knowledge of the Borrower,
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or other similar legislation in other jurisdictions. ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. Any of the following
shall constitute an Event of Default: (a) any representation or warranty made or
deemed made in or in connection with this Agreement or the Borrowings or
issuances of Letters of Credit hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to this
Agreement, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished; 72



--------------------------------------------------------------------------------



 
[exhibit102amendment100.jpg]
(b) the Borrower fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; (c) default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 6.01(a)
(with respect to the Borrower), 6.05(a) or 6.07 or in Article VII; (d) default
shall be made in the due observance or performance by the Borrower of any
covenant, condition or agreement contained in this Agreement (other than those
specified in paragraphs (b) or (c) above) and such default shall continue
unremedied for a period of 30 days after the earlier of (i) the date such
default first becomes known to any Responsible Officer of the Borrower and (ii)
written notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender); (e) (i) the Borrower or any
Material Subsidiary shall fail to pay any principal or interest, regardless of
amount, due in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period), or
(ii) any other event or condition occurs (after giving effect to any applicable
grace period) that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(other than customary non-default mandatory prepayment requirements, including
mandatory prepayment events associated with asset sales, casualty events, debt
or equity issuances, extraordinary receipts or borrowing base limitations); (f)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (i) relief in respect of the
Borrower or any Material Subsidiary, or of a substantial part of the property or
assets of the Borrower or a Material Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of the property or assets of the Borrower or a Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered; (g) the Borrower or any Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (f) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a 73



--------------------------------------------------------------------------------



 
[exhibit102amendment101.jpg]
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing; (h) a
judgment for the payment of money in an amount in excess of $100,000,000 shall
be rendered against the Borrower or any Material Subsidiary and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment; provided, however, that any
such judgment shall not be an Event of Default under this paragraph (h) if and
for so long as (i) the entire amount of such judgment in excess of $100,000,000
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of the amount of such judgment; (i) an ERISA Event
shall have occurred that results in liability of the Borrower and its ERISA
Affiliates exceeding $100,000,000; or (j) there shall have occurred a Change in
Control. 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing at any time, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, by written notice to the
Borrower, take any or all of the following actions: (a) declare the commitment
of each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated; (b) declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower; (c) require that the
Borrower Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and (d) exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents; provided, however, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. 74



--------------------------------------------------------------------------------



 
[exhibit102amendment102.jpg]
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order: First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them; Third, to payment of that portion of the Obligations
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans
and L/C Borrowings, ratably among the Lenders and the L/C Issuer in proportion
to the respective amounts described in this clause Third held by them; Fourth,
to (a) payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans and L/C Borrowings and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and Last, the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law. Subject to Sections
2.03(c) and 2.14, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above or if the Obligations above
have been fully satisfied, released to the Borrower, if applicable. 75



--------------------------------------------------------------------------------



 
[exhibit102amendment103.jpg]
ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and Authority. Each of the
Lenders and the L/C Issuer hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
incidental thereto. The provisions of this Article (other than Section 9.06) are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions. 9.02 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. 9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. 76



--------------------------------------------------------------------------------



 
[exhibit102amendment104.jpg]
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer. The Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 9.04
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. 9.05 Delegation of Duties. The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 77



--------------------------------------------------------------------------------



 
[exhibit102amendment105.jpg]
9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor (and so long as an Event of Default
has not occurred and is continuing, with the consent of the Borrower (not to be
unreasonably withheld or delayed)), which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders and so long as an Event of
Default has not occurred and is continuing, the Borrower) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint (and so long
as an Event of Default has not occurred and is continuing, with the consent of
the Borrower (not to be unreasonably withheld or delayed)) a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Administrative Agent is a Defaulting Lender, the Required Lenders
may, to the extent permitted by applicable Law by notice in writing to the
Borrower and such Person remove such Person as the Administrative Agent and, so
long as an Event of Default has not occurred and is continuing, with the consent
of the Borrower (not to be unreasonably withheld or delayed), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. (c) With effect from
the Resignation Effective Date or the Removal Effective Date (as applicable) (1)
the retiring or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents, (2) all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly and
(3) all determinations provided to be made by the Administrative Agent shall
instead be made by the Required Lenders, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. Any resignation by or removal of Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation or removal as L/C Issuer and Swing Line Lender. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C 78



--------------------------------------------------------------------------------



 
[exhibit102amendment106.jpg]
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. 9.07
Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. 9.08 No
Other Duties; Etc. Anything herein to the contrary notwithstanding, none of the
bookrunners, arrangers, syndication agents, documentation agents or co-agents
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder. 9.09 Administrative
Agent May File Proofs of Claim. In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such 79



--------------------------------------------------------------------------------



 
[exhibit102amendment107.jpg]
payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding. ARTICLE X MISCELLANEOUS 10.01 Amendments, Etc. No
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that (a) no such amendment,
waiver or consent shall: (i) extend or increase the Commitment of a Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender whose Commitment is being extended or increased
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender); (ii)
postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding voluntary prepayments), interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment (subject to an extension of the Maturity Date of any Lender in
accordance with Section 2.16); (iii) reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C 80



--------------------------------------------------------------------------------



 
[exhibit102amendment108.jpg]
Borrowing or to reduce any fee payable hereunder so long as the primary purpose
of the amendments thereto was not to reduce the interest or fees payable
hereunder; or (iv) change any provision of this Section 10.01(a) or the
definition of “Required Lenders” without the written consent of each Lender
directly affected thereby; or (v) release the Borrower from its obligations to
pay principal or interest on the Loans or any other amounts or obligations
payable by the Borrower hereunder (unless otherwise permitted by clauses (i),
(ii) and (iii) above without the consent of each Lender) or permit the Borrower
to assign or otherwise transfer any of its rights or obligations hereunder or
under the other Loan Documents, without the written consent of each Lender
directly affected thereby; or (vi) affect the pro rata sharing of payments among
Lenders as provided for in Section 2.13 or Section 8.03 without the written
consent of each Lender directly affected thereby; and (b) unless also signed by
the L/C Issuer, no amendment, waiver or consent shall affect the rights or
duties of the L/C Issuer under this Agreement or any Issuer Document relating to
any Letter of Credit issued or to be issued by it; (c) unless also signed by the
Swing Line Lender, no amendment, waiver or consent shall affect the rights or
duties of the Swing Line Lender under this Agreement; and (d) unless also signed
by the Administrative Agent, no amendment, waiver or consent shall affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; provided, however, that notwithstanding anything to the contrary
herein, (i) the Facilities Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein, (iv) the Required
Lenders shall determine whether or not to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders and (v) the L/C Issuers and
the Borrower may amend this Agreement to increase the Letter of Credit Sublimit
and/or the L/C Fronting Sublimit in accordance with Section 2.03(l) without the
consent of any other Lenders, provided that such amendment shall not take effect
until acknowledged in writing by the Administrative Agent. 81



--------------------------------------------------------------------------------



 
[exhibit102amendment109.jpg]
Notwithstanding the foregoing, if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision, and, in each case, such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders to the Administrative Agent
within 10 Business Days following receipt of notice thereof. Notwithstanding the
foregoing, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement,
to permit the extensions of credit from time to time outstanding hereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving Loans
and the accrued interest and fees in respect thereof and to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) to change, modify or alter Section 2.13 or Section
8.03 or any other provision hereof relating to pro rata sharing of payments
among the Lenders to the extent necessary to effectuate any of the amendments
(or amendments and restatements) enumerated in clause (i) above. 10.02 Notices
and Other Communications; Facsimile Copies. (a) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing (including
electronic format such as electronic mail or telecopier) and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Borrower, the
Administrative Agent, the L/C Issuer or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and (ii) if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower). Notices and other communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by telecopier shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications shall be subject to subsection (b). (b) Electronic
Communications. Notices and other communications to the Lenders and the L/C
Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the L/C Issuer pursuant to Article II if such
82



--------------------------------------------------------------------------------



 
[exhibit102amendment110.jpg]
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). (d) Change of Address, Etc.
Each of the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative 83



--------------------------------------------------------------------------------



 
[exhibit102amendment111.jpg]
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower;
provided that such indemnity shall not, as to such Person, be available to the
extent that such losses, costs, expenses and liabilities are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person (or the
gross negligence or willful misconduct of such Person’s controlled affiliates,
officers, directors or employees). All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. (f) Private Side Designation. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower, its Affiliates or their
respective securities for purposes of United States Federal or state securities
laws. 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with 9.01 for the benefit of all the Lenders
and the L/C Issuer; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.01 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. 84



--------------------------------------------------------------------------------



 
[exhibit102amendment112.jpg]
10.04 Expenses; Indemnity; and Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable and documented out-of- pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, due diligence, negotiation,
execution, delivery, administration and syndication of this Agreement and the
other Loan Documents or the preparation, negotiation, execution, delivery and
administration of any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) to the extent not already paid pursuant to
Section 2.03, all reasonable and documented out-of-pocket expenses incurred by
the L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights following the occurrence and during the
continuance of an Event of Default (A) in connection with this Agreement and the
other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Notwithstanding the
foregoing, the obligation to reimburse the Lenders and the L/C Issuer for fees,
charges and disbursements of counsel in connection with the matters described in
clause (iii) above shall be limited to one separate law firm for the
Administrative Agent, the Lenders and the L/C Issuer in each relevant
jurisdiction (unless there shall exist an actual or perceived conflict of
interest among the Administrative Agent, the Lenders and the L/C Issuer, in
which case, one or more additional law firms in each relevant jurisdiction shall
be permitted to the extent necessary to eliminate such conflict). (b)
Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each Joint Lead Arranger, each
syndication agent hereunder, each documentation agent hereunder and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned, leased or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, 85



--------------------------------------------------------------------------------



 
[exhibit102amendment113.jpg]
damages, liabilities or related expenses (I) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or willful misconduct of such Indemnitee (or the gross
negligence or willful misconduct of such Indemnitee’s controlled affiliates,
officers, directors or employees) or (y) a breach in bad faith of such
Indemnitee’s obligations under the Loan Documents, in each case if the Borrower
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (II) result from any dispute
solely among the Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as Administrative Agent or any similar role
under this Agreement and other than any claims arising out of any act or
omission of the Borrower or any of its Affiliates. Notwithstanding the
foregoing, the Borrower shall not be liable for the fees, charges and
disbursements of more than one separate law firm for all Indemnitees in each
relevant jurisdiction with respect to the same matter (unless there shall exist
an actual or perceived conflict of interest among the Indemnitees, in which
case, one or more additional law firms shall be permitted in each relevant
jurisdiction to the extent necessary to eliminate such conflict). Without
limiting the provisions of Section 3.01(c), this Section 10.4(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. (c) Reimbursement by Lenders. To
the extent that the Borrower for any reason fails to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d). (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, (i) the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof and (ii) the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for direct or actual damages arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby, except to the extent such damages
are determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from (x) such Indemnitee’s gross negligence, bad
faith or willful misconduct or (y) such Indemnitee’s material breach of this
Agreement or any other Loan Document. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, in each case not resulting from such
Indemnitee’s gross negligence, bad faith or willful misconduct as determined by
a court of competent jurisdiction by final and nonappealable judgment. 86



--------------------------------------------------------------------------------



 
[exhibit102amendment114.jpg]
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor. (f) Survival. The agreements in this
Section shall survive the resignation of the Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations. 10.05
Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement. 10.06
Successors and Assigns. (a) Successors and Assigns Generally. The provisions of
this Agreement and the other Loan Documents shall be binding upon and inure to
the benefit of the parties hereto and thereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) Assignments by Lenders. Any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions: (i) Minimum Amounts. 87



--------------------------------------------------------------------------------



 
[exhibit102amendment115.jpg]
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met; (ii) Required Consents. No
consent shall be required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition: (A) the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (1) an Event of Default pursuant to Section 8.01(b), (f) or (g)
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall have been deemed to have consented to any such
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within 10 Business Days after receiving written notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; (C) the consent of the L/C Issuer (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and (D) the
consent of the Swing Line Lender (such consent not to unreasonably withheld or
delayed) shall be required for any assignment if such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender. (iii) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent 88



--------------------------------------------------------------------------------



 
[exhibit102amendment116.jpg]
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. (iv) No
Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person. (v) Certain Additional Payments. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be (x) entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment and (y) otherwise subject to the
obligations set forth in Section 10.07. Upon written request of the Borrower to
the assigning Lender, such assigning Lender shall use commercially reasonable
efforts to (x) return any related Note issued to the assigning Lender, or (y) in
the case of any loss, theft or destruction of any such Note, provide a customary
lost note affidavit from the assigning Lender in form and substance reasonably
satisfactory to the Borrower. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. Upon request by the Borrower, the Administrative
Agent shall promptly notify the Borrower of any transfer by a Lender of its
rights or obligations under this Agreement not subject to the Borrower’s consent
in the form of a list of current Lenders, although the failure to give any such
information shall not affect any assignments or result in any liability by the
Administrative Agent. 89



--------------------------------------------------------------------------------



 
[exhibit102amendment117.jpg]
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. (d) Participations. Any Lender may at any time, without
the consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (i) through (v) of Section
10.01(a) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. 90



--------------------------------------------------------------------------------



 
[exhibit102amendment118.jpg]
(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant if such Lender had not sold the participation, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender. (f) Certain Pledges. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. (g) Resignation as L/C Issuer or
Swing Line Lender after Assignment. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty days’ notice to the Borrower, resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment and acceptance of a successor L/C Issuer and/or
Swing Line Lender, (1) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as the case may be, and (2) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit. (h) Assignment by MLPFS. MLPFS
may, without notice to the Borrower, assign its rights and obligations under
this Agreement to any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof.
10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of, and not disclose, the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, to its auditors and to
its and its Affiliates’ respective partners, directors, 91



--------------------------------------------------------------------------------



 
[exhibit102amendment119.jpg]
officers, employees, agents, advisors and representatives who need to know such
Information in connection with this Agreement (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and will be subject to customary confidentiality
obligations of professional practice or agree to be bound by the terms of this
Section (or language substantially similar to this Section) with the disclosing
party responsible for such person’s compliance with this Section), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case the disclosing party
agrees, to the extent permitted by law, rule or regulation and reasonably
practicable, to inform the Borrower, except with respect to any customary audit
or customary examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, in advance
thereof, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; provided that the Person required to disclose
such information shall take reasonable efforts (at the Borrower’s expense) to
ensure that any Information so disclosed shall be afforded confidential
treatment, to the extent permitted by law, rule or regulation and reasonably
practicable, to inform the Borrower, except with respect to any customary audit
or customary examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly in
advance thereof, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to such Person
agreeing to be subject to the provisions of this Section 10.07 or an agreement
containing provisions at least as restrictive as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) with the
consent of the Borrower, (h) to any rating agency when required by it in
connection with rating the Borrower or the credit facility provided hereunder,
provided, that prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any Information received by it from
the Administrative Agent, the L/C Issuer or any Lender, (i) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loans or (j) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower who is not, to the
knowledge of the Administrative Agent, the L/C Issuer or such Lender, under an
obligation of confidentiality to the Borrower with respect to such Information.
In addition, the Administrative Agent, the Lenders and the L/C Issuers may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent or any of the Lenders or L/C
Issuers in connection with the administration or servicing of this Agreement,
the other Loan Documents and the Commitments. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses. Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws. 92



--------------------------------------------------------------------------------



 
[exhibit102amendment120.jpg]
10.08 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. 10.09 Interest Rate
Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. 10.10 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed 93



--------------------------------------------------------------------------------



 
[exhibit102amendment121.jpg]
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement. 10.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited. 10.13 Replacement of Lenders. If (i)
any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires the
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (iv) any Lender is a Defaulting Lender or a Non- Accepting Lender,
or (v) any Lender delivers a notice pursuant to Section 3.02 (each Lender
described in the foregoing clauses (i) through (v), a “Replaced Lender”), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: (a) the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 10.06(b);
(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest 94



--------------------------------------------------------------------------------



 
[exhibit102amendment122.jpg]
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (c) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with applicable Laws; and (e) in the case of any
such assignment resulting from a Non-Consenting Lender’s failure to consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document, the applicable replacement bank, financial institution or Fund
consents to the proposed change, waiver, discharge or termination; provided that
the failure by such Replaced Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Replaced Lender
and the mandatory assignment of such Replaced Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 10.13 shall nevertheless be effective without the
execution by such Replaced Lender of an Assignment and Assumption. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. (b) SUBMISSION TO
JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE 95



--------------------------------------------------------------------------------



 
[exhibit102amendment123.jpg]
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c)
WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 10.15 Waiver of
Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 10.16 Electronic Execution of
Assignments and Certain Other Documents. The words “execution,” “signed,”
“signature”, “delivery” and words of like import in or related to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signaturesElectronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery or the use of a paper-based recordkeeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything 96



--------------------------------------------------------------------------------



 
[exhibit102amendment124.jpg]
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signaturesElectronic Signatures in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it. Without limiting the generality of the foregoing, the
Borrower hereby (i) agrees that, for all purposes, including without limitation,
in connection with any workout, restructuring, enforcement of remedies,
bankruptcy proceedings or litigation among the Administrative Agent, the Lenders
and the Borrower, electronic images of this Agreement (including with respect to
any signature pages hereto) shall have the same legal effect, validity and
enforceability as any paper original and (ii) waives any argument, defense or
right to contest the validity or enforceability of this Agreement based solely
on the lack of paper original copies thereof, including with respect to any
signature pages hereto. Upon the reasonable request of the Administrative Agent
or any Lender, any Electronic Signature of any party to this Agreement shall, as
promptly as practicable, be followed by such manually executed counterpart
(which may be by fax or other electronic imaging). For purposes hereof,
“Electronic Signature” shall have the meaning assigned to it by 15 USC §7006, as
it may be amended from time to time. 10.17 USA PATRIOT Act. Each Lender that is
subject to the USA PATRIOT Act and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act and the Beneficial Ownership Regulation, it
is required to (a) obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA PATRIOT Act and
(b) obtain a certification from the Borrower regarding the beneficial ownership
of the Borrower to the extent required by the Beneficial Ownership Regulation.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act. 10.18 No Advisory or
Fiduciary Relationship. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Joint Lead Arrangers, are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Lenders and the Joint Lead Arrangers, on
the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b)(i) the Administrative Agent, each Lender and each of the
Joint Lead Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Borrower
or any of Affiliates or any other Person and (ii) neither the Administrative
Agent nor any Lender nor any Joint Lead Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Lender nor 97



--------------------------------------------------------------------------------



 
[exhibit102amendment125.jpg]
any Joint Lead Arranger has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders or the Joint Lead Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. 10.19 Lender ERISA
Representation. (a) Each Lender and each L/C Issuer (x) represents and warrants,
as of the Second Amendment and Restatement Effective Date (or, if later, the
date that such Lender or L/C Issuer became a Lender or L/C Issuer party hereto),
to, and (y) covenants, from the Second Amendment and Restatement Effective Date
(or, if later, the date that such Lender or L/C Issuer became a Lender or L/C
Issuer party hereto) to the date such Lender or L/C Issuer ceases being a Lender
or L/C Issuer party hereto, for the benefit of, the Administrative Agent, the
Joint Lead Arrangers and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true: (i) such Lender or L/C Issuer is not using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit or, the Commitments or this Agreement, (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s or such L/C
Issuer’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, (iii) (A)
such Lender or L/C Issuer is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender or L/C Issuer to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender or L/C Issuer, the requirements of
subsection (a) of Part I of PTE 84- 14 are satisfied with respect to such
Lender’s or such L/C Issuer’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender or L/C Issuer. (b) In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or L/C Issuer
or such Lender or L/C Issuer has not provided another representation, 98



--------------------------------------------------------------------------------



 
[exhibit102amendment126.jpg]
warranty and covenant as provided in sub-clause (iv) in the immediately
preceding clause (a), such Lender or L/C Issuer further (x) represents and
warrants, as of the Second Amendment and Restatement Effective Date (or, if
later, the date that such Lender or L/C Issuer became a Lender or L/C Issuer
party hereto), to, and (y) covenants, from the Second Amendment and Restatement
Effective Date (or, if later, the date that such Lender or L/C Issuer became a
Lender or L/C Issuer party hereto) to the date such Lender or L/C Issuer ceases
being a Lender or L/C Issuer party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower,
that: (i) none of the Administrative Agent, the Joint Lead Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender or L/C Issuer (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto), involved in (ii) the
Person making the investment decision on behalf of such Lender or L/C Issuer
with respect to thesuch Lender’s or L/C Issuer’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),(including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto). (iii) the Person
making the investment decision on behalf of such Lender or L/C Issuer with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), (iv) the Person making the investment
decision on behalf of such Lender or L/C Issuer with respect to the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement is a fiduciary under ERISA
or the Code, or both, with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and (v) no fee or other
compensation is being paid directly to the Administrative Agent, or any Joint
Lead Arranger or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement. (c) The Administrative Agent and the Joint
Lead Arrangers hereby inform the Lenders and L/C Issuers that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing 99



--------------------------------------------------------------------------------



 
[exhibit102amendment127.jpg]
fees, term out premiums, banker’s acceptance fees, breakage or other early
termination fees or fees similar to the foregoing. 10.20 Acknowledgement and
Consent to Bail-In of EEAAffected Financial Institutions. Solely to the extent
any Lender or L/C Issuer that is an EEAAffected Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender or L/C
Issuer that is an EEAAffected Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEAthe applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEAthe applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEAAffected Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEAthe applicable Resolution Authority.
10.21 Second Amendment and Restatement of Existing Credit Agreement. Upon the
execution and delivery of this Agreement, the Existing Credit Agreement shall be
amended and restated to read in its entirety as set forth herein. With effect
from and including the Second Amendment and Restatement Effective Date, (i) the
Commitments of each Lender party hereto (the “Consenting Lenders”) shall be as
set forth on Schedule 2.01 (and any Lender under the Existing Credit Agreement
that is not listed on Schedule 2.01 shall cease to be a Lender under the
Existing Credit Agreement and its commitment under the Existing Credit Agreement
shall be terminated), and (ii) the Applicable Percentage of the Consenting
Lenders shall be redetermined based on the Commitments set forth in the Schedule
2.01 and the participations of the Consenting Lenders in, and the obligations of
the Consenting Lenders in respect of, any Letters of Credit or Swing Line Loans
outstanding on the Second Amendment and Restatement Effective Date shall be
reallocated to reflect such redetermined Applicable Percentage. 10.22
Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any swap
contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit 100



--------------------------------------------------------------------------------



 
[exhibit102amendment128.jpg]
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): (a) In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 10.22, the following terms have
the following meanings: “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). [SIGNATURE PAGES FOLLOW] 101



--------------------------------------------------------------------------------



 